Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2438 Page 1 of 59



 1 C.D. Michel (SBN 144258)
   Anna M. Barvir (SBN 268728)
 2 Tiffany D. Cheuvront (SBN 317144)
   MICHEL & ASSOCIATES, P.C.
 3 180 E. Ocean Blvd., Ste. 200
 4 Long  Beach, CA 90802
   Telephone: (562) 216-4444
 5 Fax: (562) 216-4445
   Email: cmichel@michellawyers.com
 6  Attorneys for Plaintiffs B & L Productions, Inc., Barry Bardack, Ronald J. Diaz, Sr.,
    John Dupree, Christopher Irick, Lawrence Walsh, Maximum Wholesale, Inc.,
 7  California Rifle & Pistol Association, Incorporated, South Bay Rod and Gun Club,
    Inc.
 8
   Donald Kilmer (SBN 179986)
 9 Law Offices of Donald Kilmer, APC
   1645 Willow Street Suite 150
10 San Jose, CA 95125
11 Telephone:  (408) 264-8489
   Fax: (408) 264-8487
12 Email: Don@DKLawOffice.com
    Attorney for Plaintiff Second Amendment Foundation
13
14                       IN THE UNITED STATES DISTRICT COURT
15                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
16   B & L PRODUCTIONS, INC., d/b/a            CASE NO.: 3:19-cv-00134-CAB-NLS
     CROSSROADS OF THE WEST, et al.,
17
                                               NOTICE OF LODGING
18         Plaintiffs,                         [PROPOSED] FIRST
                           v.
                                               SUPPLEMENTAL COMPLAINT
19
     22nd DISTRICT AGRICULTURAL                FOR MONETARY,
20   ASSOCIATION, et al.,                      DECLARATORY & INJUNCTIVE
                                               RELIEF; DEMAND FOR JURY
21         Defendants.
                                               TRIAL
22
                                               Date:       May 1, 2020
23                                             Judge:      Hon. Cathy Ann Bencivengo
24                                             PER CHAMBERS RULES, NO ORAL
                                               ARGUMENT UNLESS SEPARATELY
25                                             ORDERED BY THE COURT.
26                                             Action Filed: January 21, 2019
27
28
                                       1
                  NOTICE OF LODGING SUPPLEMENTAL COMPLAINT
                                                                                 19cv0134
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2439 Page 2 of 59



 1        PLEASE TAKE NOTICE THAT Plaintiffs hereby lodge their [Proposed]
 2 First Supplemental Complaint for Monetary, Declaratory & Injunctive Relief;
 3 Demand For Jury Trial, a copy of which is attached here as Exhibit 1.
 4
 5 Dated: March 27, 2020                        MICHEL & ASSOCIATES, P.C.
 6
                                                s/ Anna M. Barvir
 7                                              Anna M. Barvir
                                                Attorneys for Plaintiffs
 8                                              Email: abarvir@michellawyers.com

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
                 NOTICE OF LODGING SUPPLEMENTAL COMPLAINT
                                                                                 19cv0134
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2440 Page 3 of 59




                         EXHIBIT 1
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2441 Page 4 of 59



   1 C.D. Michel-SBN 144258
     Anna M. Barvir-SBN 268728
   2 Tiffany D. Cheuvront-SBN 317144
     MICHEL & ASSOCIATES, P.C.
   3 180 East Ocean Blvd., Suite 200
     Long Beach, CA 90802
   4 Telephone: (562) 216-4444
     Fax: (562) 216-4445
   5 Email: cmichel@michellawyers.com
   6 Attorneys for Plaintiffs B & L Productions, Inc., Barry Bardack, Ronald J. Diaz, Sr.,
     John Dupree, Christopher Irick, Lawrence Walsh, Maximum Wholesale, Inc.,
   7 California Rifle & Pistol Association, Incorporated, South Bay Rod and Gun Club,
     Inc.
   8
     Donald Kilmer-SBN 179986
   9 Law Offices of Donald Kilmer, APC
     1645 Willow Street Suite 150
  10 14085 Silver Ridge Road
     Caldwell, Idaho 83607
  11 Telephone: (408) 264-8489
     Email: Don@DKLawOffice.com
  12
     Attorney for Plaintiff Second Amendment Foundation
  13
                        IN THE UNITED STATES DISTRICT COURT
  14
                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  15
      B & L PRODUCTIONS, INC., d/b/a            CASE NO: 3:19-cv-00134-CAB-NLS
  16 CROSSROADS OF THE WEST;
      BARRY BARDACK; RONALD J.                  FIRST SUPPLEMENTAL
  17 DIAZ, SR.; JOHN DUPREE;                    COMPLAINT FOR MONETARY,
      CHRISTOPHER IRICK; LAWRENCE DECLARATORY & INJUNCTIVE
  18 WALSH; MAXIMUM WHOLESALE, RELIEF; DEMAND FOR JURY
      INC., d/b/a AMMO BROS.;                   TRIAL
  19 CALIFORNIA RIFLE & PISTOL
      ASSOCIATION, INCORPORATED;                (1) VIOLATION OF 42 U.S.C. § 1983
  20 SOUTH BAY ROD AND GUN                      [FREE SPEECH-POLITICAL];
      CLUB, INC.; and SECOND
  21 AMENDMENT FOUNDATION,                      (2) VIOLATION OF 42 U.S.C. § 1983
                                                [FREE SPEECH-MIXED POLITICAL/
  22        Plaintiffs,                         COMMERCIAL];
  23                    v.                         (3) VIOLATION OF 42 U.S.C. § 1983
                                                   [FREE SPEECH-COMMERCIAL];
  24    GAVIN NEWSON, in his official
        capacity at Governor of the State of       (4) VIOLATION OF 42 U.S.C. § 1983
  25    California; XAVIER BECERRA, in his         [PRIOR RESTRAINT ON SPEECH];
        official capacity as Attorney General of
  26    the State of California; STEPHAN           (5) VIOLATION OF 42 U.S.C. § 1983
        SUMMER, in his official capacity as        [RIGHT TO ASSEMBLY];
  27    District Attorney of San Diego County;
        THOMAS MONTGOMERY, in his                  (6) VIOLATION OF 42 U.S.C. § 1983
  28    official capacity as County Counsel of     [EQUAL PROTECTION];
                                                   1
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2442 Page 5 of 59



   1    San Diego County; 22nd DISTRICT
        AGRICULTURAL ASSOCIATION;                  (7) VIOLATION OF 42 U.S.C. § 1985
   2    STEVE SHEWMAKER, PRESIDENT                 [CONSPIRACY TO VIOLATE CIVIL
        OF 22ND DISTRICT                           RIGHTS];
   3    AGRICULTURAL ASSOCIATION,
        in his official and individual capacity;   (8) VIOLATION OF 42 U.S.C. § 1983
   4    RICHARD VALDEZ, VICE                       [FREE SPEECH - POLITICAL];
        PRESIDENT OF 22ND DISTRICT
   5    AGRICULTURAL ASSOCIATION,                  (9) VIOLATION OF 42 U.S.C. § 1983
        in his official and individual capacity;   [FREE SPEECH-MIXED POLITICAL/
   6    KAREN ROSSSECRETARY OF                     COMMERCIAL];
        CALIFORNIA DEPARTMENT OF
   7    FOOD & AGRICULTURE, in her                 (10) VIOLATION OF 42 U.S.C. § 1983
        official capacity; DOES 1-50;              [FREE SPEECH-COMMERCIAL];
   8
              Defendants.                          (11) VIOLATION OF 42 U.S.C. § 1983
   9                                               [PRIOR RESTRAINT ON SPEECH];
  10                                               (12) VIOLATION OF 42 U.S.C. § 1983
                                                   [RIGHT TO ASSEMBLY];
  11
                                                   (13) VIOLATION OF 42 U.S.C. § 1983
  12                                               [EQUAL PROTECTION].
  13
                                                   Trial Date: Not Set
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   2
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2443 Page 6 of 59



   1                                     INTRODUCTION
   2         1.     Plaintiff B & L PRODUCTIONS, INC., d/b/a CROSSROADS OF THE
   3   WEST (“Crossroads”) has operated popular, safe, heavily regulated, legal and
   4   family-friendly gun show events as a business in California for over 30 years,
   5   including at the Del Mar Fairgrounds (“Venue”).
   6         2.     Crossroads produces gun show events at the Venue where like-minded
   7   individuals gather to engage in commerce related to, and necessary for, the lawfully
   8   and regulated exercise of Second Amendment rights for themselves, their exhibitors,
   9   their patrons, their customers, and the general public. This safe and regulated
  10   marketplace promotes public safety, even for people who do not attend gun shows;
  11   because it will have a tendency to reduce the unregulated transfer of firearms within
  12   San Diego County. Furthermore, by providing a convenient forum for Californians
  13   to exercise their right to acquire firearms locally, gun shows at the Venue will have
  14   the tendency to discourage the sale and importation of firearms from other states
  15   with less strict gun laws than California.
  16         3.     Crossroads and their co-plaintiffs also use the Venue to engage in First
  17   Amendment activities that are both necessary and essential to the open, robust, and
  18   lawful exercise of their Second Amendment rights. Discussions include (but are not
  19   limited to): firearms, firearm technology, firearm safety, gun-politics, and gun-law
  20   (both pending legislation and proper compliance with existing law.) Other topics
  21   include: where to shoot, where and from whom to receive training, gun-lore, gun-
  22   repair, gunsmithing, gun-art, and many other topics, that arise from the right to
  23   acquire, own, possess, enjoy, and celebrate arms as a quintessentially American
  24   artifact with Constitutional significance. Crossroads, its co-plaintiffs, attendees, and
  25   vendor/exhibitors have the same right, privileges and immunities as any other lawful
  26   activity/event that now uses the Venue.
  27         4.     Defendants are government actors who have discriminated against and
  28   intend to discriminate in the future against Plaintiffs by denying them the same
                                                   3
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2444 Page 7 of 59



   1   access to this public space as other lawful businesses. This discrimination is based
   2   on irrational public policies that are based on flawed reasoning and dubious
   3   conclusions relating to gun show operations and gun shows’ impact on public safety.
   4            5.    This discrimination by Defendants is also based on viewpoint animus,
   5   because Defendants do not agree with, and actively oppose the cultural values and
   6   the messages conveyed by and promoted by Plaintiffs at gun shows.
   7            6.    This action seeks declaratory and injunctive relief against Defendants
   8   for violations of the U.S. Constitution. This action also seeks damages against
   9   Defendant for lost profits, lost opportunities, diminished marketing value, and
  10   added expense of advertising to the general public.
  11            7.    This action also seeks reimbursement for the attorney fees, costs and
  12   other expenses in bringing this action.
  13            8.    The Defendants have engaged in action that violates Plaintiffs’ rights
  14   to free speech and assembly, the right to equal protection, the right to due process,
  15   and privileges immunities enjoyed by all. Further, Defendants’ actions constitute
  16   prior restraint.
  17            9.    Plaintiffs California Rifle & Pistol Association, Inc., South Bay Rod
  18   and Gun Club, Inc., Second Amendment Foundation, Inc., Barry Bardack, Ronald J.
  19   Diaz, Sr., John Dupree, Christopher Irick, Lawrence Michael Walsh, and Maximum
  20   Wholesale, Inc., attend and participate in the Crossroads gun show. They associate
  21   with like-minded people, participate in public discussions, attend informational
  22   forums, distribute and collect information, make offers for sale, make offers to buy,
  23   and engage in the legal and political discussions related to the Second Amendment
  24   which are all protected forms of speech protected by the First Amendment.
  25            10.   Defendants refuse to continue the longstanding relationship and annual
  26   contracts or holding or securing dates that Crossroads has maintained for over 30
  27   years.
  28            11.   Plaintiffs seek declaratory judgment from this Court to clarify that
                                                     4
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2445 Page 8 of 59



   1   Defendants’ actions against Plaintiffs are unconstitutional.
   2         12.    Plaintiffs seek an injunction to stop the moratorium against gun shows
   3   at the Venue.
   4         13.    Plaintiffs also seek injunctive relief to prohibit enforcement of A.B.
   5   893, which the California Legislature improperly passed in order to circumvent the
   6   Court’s preliminary injunction on the District’s moratorium on gun show events at
   7   the Venue.
   8         14.    In sum, Plaintiffs ask that the Court maintain the status quo and allow
   9   Plaintiffs to continue their 30-year tradition of contracting for and holding gun
  10   shows at this public Venue—until such time as Defendants can produce admissible,
  11   clear and convincing evidence, to a jury, that a ban on gun shows at the Venue will
  12   narrowly address a compelling government interest.
  13                                      THE PARTIES
  14   I.    Plaintiffs
  15        15.     Plaintiff B & L PRODUCTIONS, INC., d/b/a CROSSROADS OF THE
  16   WEST, is a for-profit event promoter operating in several western states. Crossroads
  17   is in the business of promoting and organizing trade shows throughout the state of
  18   California and other western states, including their long-running gun show events
  19   held at the Del Mar Fairgrounds (“Venue”) operated under the d/b/a Crossroads of
  20   the West (“Crossroads”). Crossroads currently is the largest vendor of gun show
  21   events in California and at the Del Mar Fairgrounds. The gun shows occupy
  22   thousands of square feet of the Venue. Typically, thousands of people attend the gun
  23   show on each of the weekends they are held. They have successfully produced and
  24   operated multiple safe, legal, and family friendly gun show events in California and
  25   at the Venue every year for over 30 years.
  26        16.        Plaintiff BARRY BARDACK is a resident of El Cajon, California, and
  27   a part-time flight instructor. He regularly attends the gun shows at the Del Mar
  28   Fairgrounds where he purchases ammunition for his target shooting hobby and
                                              5
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2446 Page 9 of 59



   1   volunteers at the CRPA booth to talk to others about their rights, the importance of
   2   membership in the CRPA, and the Second Amendment. If the gun show is banned
   3   from the Del Mar fairgrounds, he believes that his closest vendor for being able to
   4   purchase his bulk ammunition would be two hours from his home.
   5        17.     Plaintiff RONALD J. DIAZ, SR., is a resident of Alpine, California,
   6   and is a retired federal contractor. He regularly attends gun shows at the Del Mar
   7   Fairgrounds to purchase reloading supplies. If the gun show is banned from the Del
   8   Mar Fairgrounds, he believes he would have to drive several hours to get to a vendor
   9   that could offer him the expertise and variety of reloading supplies available at the
  10   Crossroads gun shows. Plaintiff Diaz also attends the Crossroads gun show events at
  11   the Del Mar Fairgrounds to engage in expressive activities with like-minded people,
  12   including discussions related to firearms, ammunition, and accessories, the shooting
  13   sports, politics, and the Second Amendment.
  14        18.     Plaintiff JOHN DUPREE is a resident of Alpine, California, and works
  15   for the federal government. He regularly attends the Crossroads gun shows at the
  16   Del Mar Fairgrounds. He is a competitive shooter and has the need to purchase bulk
  17   ammunition in order to compete. If the gun show is banned from the Del Mar
  18   Fairgrounds, he would have to drive several hours in order to find a vendor that he
  19   could purchase bulk ammunition from as there is not a resource like this near his
  20   home. Plaintiff Dupree also attends the Crossroads gun show events at the Del Mar
  21   Fairgrounds to engage in expressive activities with like-minded people, including
  22   discussions related to firearms, ammunition, and accessories, the shooting sports,
  23   politics, and the Second Amendment.
  24        19.     Plaintiff CHRISTOPHER PAUL IRICK is a resident of Carlsbad,
  25   California, and attends the Crossroads guns shows at the Del Mar Fairgrounds. He is
  26   self-employed and enjoys going to the shows for good prices on firearms and
  27   accessories, as well as the variety of merchandise available at the events. Plaintiff
  28   Irick also attends the Crossroads gun show events at the Del Mar Fairgrounds to
                                                 6
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2447 Page 10 of 59



    1   engage in expressive activities with like-minded people, who hunt and support the
    2   Second Amendment while learning about new and innovative products available to
    3   firearms owners and sportsmen.
    4        20.     Plaintiff LAWRENCE MICHAEL WALSH is the owner of Wholesale
    5   Ammunition and is a regular vendor at the Crossroads gun shows at the Del Mar
    6   Fairgrounds. His business currently does not have a physical store as they only sell
    7   their product at gun shows across the state. Mr. Walsh’s business also supplies
    8   ammunition to many of the law enforcement agencies and officers in the state, some
    9   of which purchase their ammunition from him at the gun shows because of the
   10   amount available, the cost, and the variety they can find. Mr. Walsh enjoys being
   11   able to talk with other Second Amendment supporters with like interests and views.
   12   If the gun shows at the Del Mar Fairgrounds, or any of the other state venues, were
   13   to be shut down, it would be devastating to Mr. Walsh’s business and his ability to
   14   reach a large number of people would be greatly diminished.
   15        21.     Plaintiff MAXIMUM WHOLESALE, INC., d/b/a AMMO BROS., is a
   16   for-profit corporation that was founded in 2002 in Cerritos, California. In 2009, their
   17   second location opened in Ontario, California. And in 2015, the company opened
   18   two more locations in southern California. Ammo Bros. is known for selling
   19   firearms and ammunition to individuals and police departments. In 2016, they
   20   opened a San Diego location, serving those stationed at Miramar Air Base and the
   21   surrounding communities. Ammo Bros. regularly attends the Crossroads gun shows
   22   at the Del Mar Fairgrounds as a vendor, selling firearms, ammunition, and related
   23   merchandise.
   24        22.     Plaintiff CALIFORNIA RIFLE & PISTOL ASSOCIATION,
   25   INCORPORATED (“CRPA”) is a nonprofit membership organization incorporated
   26   under the laws of California, with headquarters in Fullerton, California. Among its
   27   other activities, CRPA works to preserve and expand constitutional and statutory
   28   rights of gun ownership, including the right to self-defense and the right to keep and
                                                   7
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2448 Page 11 of 59



    1   bear arms. CRPA accomplishes this through their many educational offerings,
    2   publications, member engagement events, support of legislation, and legislative
    3   initiatives. CRPA has tens of thousands of members and supporters, many of whom
    4   (including Plaintiff Bardack) reside in San Diego County. Their members are
    5   firearm retailers, sportsmen, hunters, junior and youth competitors, Olympians,
    6   police officers, professionals, and loving parents. CRPA represents all its members
    7   both in their general interest as citizens and in their particular interests as supporters
    8   of those who choose to engage other like-minded people in their endeavors to
    9   lawfully own and possess firearms. CRPA also stands as an individual organization
   10   plaintiff because CRPA is a regular vendor (where they engage the public about
   11   constitutional rights, political issues, safety, and many other topics) and participant
   12   at the gun shows and stands to have injury to the organization itself as well as to its
   13   members.
   14         23.    Plaintiff SOUTH BAY ROD AND GUN CLUB, INC. (“South Bay”) is
   15   a private nonprofit corporation formed in 1955 with a mission to operate a properly
   16   managed nonprofit shooting club that is efficiently designed, contracted and safely
   17   operated with diligently maintained shooting ranges, support structures, and
   18   facilities so that all authorized members and guests may use the facility with pride,
   19   confidence, and satisfaction. South Bay endeavors to promote and encourage the
   20   safe handling and use of firearms. South Bay also stands as an individual
   21   organization plaintiff because it is a regular vendor and participant at the gun shows
   22   and stands to have injury to the organization itself as well as to its more than 4,000
   23   members.
   24         24.    Plaintiff SECOND AMENDMENT FOUNDATION, INC. (“SAF”) is
   25   incorporated under the laws of the state of Washington and was founded in 1974. It
   26   is dedicated to promoting a better understanding about our Constitutional heritage to
   27   privately own and possess firearms through educational and legal action programs
   28   designed to better inform the public about gun control issues. Second Amendment
                                                   8
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2449 Page 12 of 59



    1   Foundation has been a pioneer in innovative defense of the right to keep and bear
    2   arms, through its publications and public education programs like the Gun Rights
    3   Policy Conference. Those publications and other SAF materials and information are
    4   offered at gun show events. Second Amendment Foundation also expends
    5   significant sums of money sponsoring public interest litigation like this lawsuit.
    6   II.    Defendants
    7          25.    Defendant GAVIN NEWSOM is the Governor of the State of
    8   California. As Governor, he is vested with “the supreme executive power” of the
    9   State and “shall see that the law is faithfully executed.” Cal. Const. art. 5, §1. The
   10   injunctive and declaratory relief portions of this suit are brought against Governor
   11   Newsom in his official capacity.
   12          26.    Defendant XAVIER BECERRA is the Attorney General of the State of
   13   California. He is the “chief law officer” of the State and has the duty to ‘see that the
   14   laws fo the State are uniformly and adequately enforced.” Cal. Const. art. 5, § 1.
   15   Additionally, Defendant Becerra has “direct supervision over every district attorney”
   16   within the State. Id. If, at any point a district attorney of the State fails to enforce
   17   adequately “any law of the State,” Defendant Becerra must “prosecute any
   18   violations of the law.” Id. Finally, Defendant Becerra, as Attorney General of the
   19   State of California, “shall assist any district attorney in the discharge” of duties
   20   when “required by the public interest or directed by the Governor. . . .” Id. The
   21   injunctive and declaratory relief portions of this suit are brought against Defendant
   22   Becerra in his official capacity.
   23          27.    Defendant STEPHAN SUMMER is the District Attorney responsible
   24   for enforcing the law within the County of San Diego. Under the California
   25   Government Code, the District Attorney must prosecute “all actions for the
   26   recovery” of fines and penalties. Cal. Gov’t Code§ 26521. The injunctive and
   27   declaratory relief portions of this suit are brought against District Attorney
   28
                                                      9
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2450 Page 13 of 59



    1   SUMMER in his official capacity.
    2         28.    Defendant THOMAS MONTGOMERY is the County Counsel
    3   responsible for enforcing the law within the County of San Diego. In that capacity,
    4   he must “discharge all the duties vested in the district attorney.” Cal. Gov’t Code §
    5   26529. The injunctive and declaratory relief portions of this suit are brought against
    6   County Counsel MONTGOMERY in his official capacity.
    7         29.    Defendant 22nd DISTRICT AGRICULTURAL ASSOCIATION
    8   (“District”) is a Governor-appointed Board of Directors that manages the state-
    9   owned Del Mar Fairgrounds public venue. The District is governed by a nine-
   10   member board, each member serving a four-year term. The District Board of
   11   Directors appoints a CEO charged with the daily operations of the facilities but
   12   maintains control over activities not delegated to the CEO, including contracting
   13   with those seeking to host gun show events at the Venue. It voted to ban all gun
   14   shows at the Venue through December 2019, while a non-public, ad hoc committee
   15   studies alleged safety and other concerns regarding the operation of such events at
   16   the Venue.
   17         30.    Defendant KAREN ROSS1 is the Secretary of the California
   18   Department of Food & Agriculture—the entity responsible for the policy oversight
   19   of the network of California fair venues. Through the Department, Defendant Ross
   20   issues guidance for governance and contracting to all agricultural districts
   21   throughout California (including Defendant District) and requires reporting from the
   22   districts on operational issues. The Department maintains an office of legal counsel
   23   for any actions brought against Agricultural Association Districts in the state.
   24
   25
   26
              1
   27          Defendant Ross was dismissed by the Court in an earlier order but is
        included here only to preserve the issue in the event an appeal must be filed and to
   28   avoid waiver.
                                                   10
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2451 Page 14 of 59



    1         31.    Defendant STEVE SHEWMAKER,2 who is sued in his individual and
    2   official capacities, is the President of the 22nd District Agricultural Board of
    3   Directors. He assigned himself (and just one other Board Member) to serve on the
    4   ad hoc committee responsible for developing the plan, in closed session, to
    5   effectively ban gun shows from the Del Mar Fairgrounds. Defendant Shewmaker
    6   expressed at a board meeting that he sought to ban gun shows because of personal
    7   experience with gun violence. He did not consider his duty to manage public
    8   property for all when he was looking to ban the gun shows at the Venue.
    9         32.    Defendant RICHARD VALDEZ,3 who is sued in his individual and
   10   official capacities, is the Vice President of the 22nd District Agricultural Board of
   11   Directors. He, along with Defendant Shewmaker, served on the ad hoc committee
   12   responsible for developing the plan, in closed session, to effectively ban gun shows
   13   from the Del Mar Fairgrounds. He did not consider his duty to manage public
   14   property for all when he was looking to ban the gun shows at the Venue.
   15         33.    The true names and capacities of Defendants named as DOES 1
   16   through 50, inclusive, are individual, corporate, associate or otherwise, and are
   17   unknown to Plaintiffs. They are, however, believed to be responsible in some way
   18   for Plaintiffs’ loss and damages. Each Doe Defendant is, and at all times mentioned
   19   here was, a partner, agent, principal, co-conspirator, or are otherwise vicariously or
   20   directly responsible for the acts or omissions of the other defendants or themselves.
   21   They are each sued individually and are joined as party defendants. Plaintiffs thus
   22   sue each Doe Defendant under rules 15 and 21 of the Federal Rules of Civil
   23   Procedure. Plaintiffs are informed and believed that the Doe Defendants are all
   24
              2
   25           Defendant Shewmaker was dismissed by the Court in an earlier order but is
        included here only to preserve the issue in the event an appeal must be filed and to
   26   avoid waiver.
              3
   27           Defendant Valdez was dismissed by the Court in an earlier order but is
        included here only to preserve the issue in the event an appeal must be filed and to
   28   avoid waiver.
                                                   11
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2452 Page 15 of 59



    1   California residents. Plaintiffs will amend this complaint to show such true names
    2   and capacities of Doe Defendants when they have been ascertained.
    3                              JURISDICTION AND VENUE
    4         34.    This action arises under 42 U.S.C. § 1983 to redress the deprivation of
    5   rights secured by the United States Constitution. This Court has original jurisdiction
    6   over these civil claims under 28 U.S.C. § 1331 because the matters in controversy
    7   arise under the Constitution and laws of the United States, thus raising federal
    8   questions. The Court also has jurisdiction under 28 U.S.C.§ 1343 (a)(3) because this
    9   action is brought to redress the deprivation, under color of state law, of federally
   10   secured rights, privileges, and immunities.
   11         35.    The Court has authority to render declaratory judgments and to issue
   12   permanent injunctive relief under 28 U.S.C. §§ 2201 and 2202 and Rule 65 of the
   13   Federal Rules of Civil Procedure.
   14         36.    Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because the
   15   22nd District Agricultural Association is located in San Diego County and all of the
   16   acts giving rise to this action occurred in this District. Further, the state of California
   17   maintains an office for service of process in San Diego County at 600 West
   18   Broadway, Suite 1800, San Diego, California 92101.
   19                                FACTUAL ALLEGATIONS
   20   I.    Regulation of Gun Show Events in California
   21         37.    The state of California has the most rigorous regulatory regime for
   22   commerce in firearms and ammunition in the United States. That regulatory regime
   23   applies to the operation of gun show events throughout California. The laws related
   24   to the acquisition and sale of firearms is arguably stricter at a gun show, than at
   25   brick-and-mortar stores or internet sales.
   26         38.    The state of California has already determined the manner in which
   27   lawful gun shows must be operated under the California Penal Code. Requiring
   28   more of gun show event promoters than state law dictates is an ultra vires action that
                                               12
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2453 Page 16 of 59



    1   exceeds the scope of state law.
    2         39.    Only state approved, licensed gun show “producers” may operate a gun
    3   show events in California. All gun show producers, including Plaintiff Crossroads,
    4   must have an individual (the “promoter”) who holds a valid “Certificate of
    5   Eligibility” issued by the California Department of Justice.
    6         40.    Gun show producers must also, among other things:
    7                a.    Certify that they are familiar with all California laws regarding
    8                      gun shows, Cal. Penal Code § 27200;
    9                b.    Possess a minimum of $1,000,000 liability insurance, id.;
   10                c.    Provide an annual list of shows or events to be held to the
   11                      California Department of Justice, id.; and
   12                d.    Notify the California Department of Justice no later than 30 days
   13                      prior to the gun show or event of any changes to the above, id.
   14                e.    Make available to law enforcement a complete and accurate list
   15                      of all vendors that will participate in the show to sell, lease, or
   16                      transfer firearms. Cal. Penal Code § 27205.
   17         41.    Gun show promoters must submit an annual event and security plan and
   18   schedule to the California Department of Justice and any local law enforcement
   19   agency. The plan must include:
   20                a.    Type of show or event;
   21                b.    Estimated number of vendors offering for sale or display
   22                      firearms;
   23                c.    Estimated number of attendees;
   24                d.    Number of entrances and exits at the event;
   25                e.    Location, dates, and times of the event;
   26                f.    Contact person and telephone number for both promoter and
   27                      facility;
   28                g.    Number of sworn peace officers employed by the producer or
                                               13
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2454 Page 17 of 59



    1                        facility who will be present at the event;
    2                  h.    Number of non-sworn security personnel employed by the
    3                        producer or the facility who will be present at the event; and
    4                  i.    Promoters must inform all prospective vendors of all California
    5                        laws regarding gun shows. Cal. Penal Code §§ 27210, 27215.
    6         42.      Promoters of gun shows must also provide a list of all prospective
    7   vendors and designated firearm transfer agents who are licensed firearm dealers to
    8   the California Department of Justice no later than seven days prior to the event for
    9   the purpose of determining whether the vendor possess a valid license and are thus
   10   eligible to participate in the event. Cal. Penal Code § 27220.
   11         43.      If a vendor is not approved by the California Department of Justice or
   12   fails to comply with all applicable California law, they cannot participate. Cal. Penal
   13   Code § 27220.
   14         44.      If a promoter fails to inform all prospective vendors of California’s
   15   state laws or fails to submit a list of all prospective vendors to the California
   16   Department of Justice, the event cannot commence. Cal. Penal Code § 27230.
   17         45.      A promoter must have written contracts with each vendor selling
   18   firearms at the event. Cal. Penal Code § 27235.
   19         46.      Promoters must post signs in a readily visible location at each public
   20   entrance to the event that includes all of the following notices:
   21               • “This gun show follows all federal, state, and local firearms and
   22                  weapons laws, without exception.”
   23               • “Any firearm carried onto the premises by any member of the
   24                  public will be checked, cleared of any ammunition, and secured in a
   25                  manner that prevents it from being operated, and an identification
   26                  tag or sticker will be attached to the firearm before the person is
   27                  allowed admittance to the show.”
   28               • “No member of the public under the age of 18 years shall be
                                               14
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2455 Page 18 of 59



    1                  admitted to the show unless accompanied by a parent,
    2                  grandparent, or legal guardian.”
    3               • “All firearm transfers between private parties at the show shall be
    4                  conducted through a licensed dealer in accordance with applicable
    5                  state and federal laws.”
    6               • “Persons possessing firearms in this facility must have in their
    7                  immediate possession government-issued photo identification and
    8                  display it upon the request to any security officer or any peace
    9                  officer, as defined in Section 830.” Cal. Penal Code § 27240(a).
   10         47.      Producers must also post signs in a readily visible location at each
   11   entrance to the parking lot stating: “The transfer of firearms on the parking lot of
   12   this facility is a crime.” Cal. Penal Code § 27240(b).
   13         48.      A willful failure of a producer to comply with any of California’s
   14   applicable laws is a misdemeanor punishable with a fine of up to $2,000 dollars and
   15   would render the producer ineligible for a gun show producer license for up to one
   16   year, which could cost a producer hundreds of thousands of dollars in lost revenue
   17   for a willful infraction. Cal. Penal Code § 272459(c).
   18         49.      Actual firearm transfers are prohibited from taking place at any gun
   19   show in California absent very limited exceptions applicable only to law
   20   enforcement. 4 The firearm purchase process can be started through an onsite
   21   licensed “transfer dealer,” but the sale cannot be completed on site. Purchasers must
   22   pick up their purchase after a 10-day waiting period and background check at a
   23
   24         4
                Cal. Penal Code § 27310 (requiring all firearm transfers at gun shows to
   25   comply with state and federal law); id. § 26805 (prohibiting the sale and transfer of a
        firearm by a licensed dealer at any location other than the dealer’s premises as listed
   26   on their license but allowing dealer to prepare documents at a gun show in
   27   preparation for completion of the sale at the dealer’s premises); id. § 27545
        (requiring all firearm transactions to be processed through a licensed dealer when
   28   neither party is a licensed firearm dealer).
                                                    15
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2456 Page 19 of 59



    1   licensed firearm retailer at a different licensed location. There is no “Gun Show
    2   Loophole” at gun shows operated in accordance with California Law. Plaintiffs
    3   diligently operate all of their gun shows in accordance with state law, and take
    4   immediate remedial measures if irregularities are discovered.
    5         50.    The Gun Show Act of 2000, California Penal Code sections 27200-
    6   27245, places even more restrictions on the operation of a gun show in California by
    7   requiring that:
    8                a.    Vendors not display, possess, or offer for sale any firearms,
    9                      knives, or weapons for which possession or sale is prohibited;
   10                b.    Vendors acknowledge that they are responsible for knowing and
   11                      complying with all applicable federal, state, and local laws
   12                      dealing with the possession and transfer of firearms;
   13                c.    Vendors will not engage in activities that incite or encourage hate
   14                      crimes;
   15                d.    Vendors will process all transfers of firearms through licensed
   16                      firearms dealers as required by state law;
   17                e.    Vendors will verify that all firearms in their possession will be
   18                      unloaded and that the firearms will be secured in a manner that
   19                      prevents them from being operated except for brief periods, when
   20                      the mechanical condition of the firearm is being demonstrated to
   21                      prospective buyer;
   22                f.    Vendors provide all required information under Penal Code §
   23                      27320;
   24                g.    Vendors not display or possess black powder or offer it for sale;
   25                h.    Ammunition only be displayed in closed original factory boxes
   26                      or other closed containers, with the only exception for showing
   27                      the ammunition to a prospective buyer. On July 1, 2019,
   28                      additional state-law restrictions on the sale of ammunition will
                                                  16
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2457 Page 20 of 59



    1                          become effective and gun shows must comply;
    2                i.        No member of the public under 18 years old may enter a gun
    3                          show unless accompanied by a parent or legal guardian;
    4                j.        No person other than security personnel or law enforcement
    5                          possess both a firearm and ammunition for that firearm at the
    6                          same time, with the exception of vendors who are selling both.
    7         51.    Even with all of the state and federal regulations that promoters and
    8   vendors must comply with, Defendants continually attempt to place further
    9   restrictions on Plaintiffs by requiring excessive security—more than is reasonably
   10   necessary—and by requiring metal detectors for each door.
   11         52.    Under information and belief, all of this was done in an attempt to
   12   make producing the shows at the Venue so cost prohibitive that Plaintiffs would just
   13   decide to go elsewhere—when this tactic did not discourage Plaintiffs, Defendants
   14   sought to ban the gun show events all together.
   15   II.   The Gun Show Cultural Experience
   16         53.    Gun show events are a modern bazaar—a convention of like-minded
   17   individuals who meet in this unique public forum that has been set aside by state and
   18   local governments for all manner of commerce. Gun shows just happen to include
   19   the exchange of products and ideas, knowledge, services, education, entertainment,
   20   and recreation, related to the lawful uses of firearms. Those lawful uses include (but
   21   are not limited to):
   22                a.        Firearm safety training;
   23                b.        Self-defense;
   24                c.        Defense of others;
   25                d.        Defense of community;
   26                e.        Defense of state;
   27                f.        Defense of nation;
   28                g.        Hunting;
                                                     17
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2458 Page 21 of 59



    1                h.     Target shooting;
    2                i.     Gunsmithing;
    3                j.     Admiration of guns as art;
    4                k.     Appreciation of guns as technological artifacts; and
    5                l.     Study of guns as historical objects.
    6         54.    Only a small percentage (usually less than 40%) of the vendors actually
    7   offer firearms or ammunition for sale. The remaining vendors offer accessories,
    8   collectibles, home goods, lifestyle products, food and other refreshments.
    9         55.    Gun shows in general, and the Del Mar show in particular, are a
   10   celebration of America’s “gun culture” that is a natural and essential outgrowth of
   11   the constitutional rights that flow from the Second Amendment to the United States
   12   Constitution. Participating in that culture is one of the primary reasons people attend
   13   Crossroads gun shows as vendors, exhibitors, customers, and guests (even if
   14   particular vendors/attendees are not in the firearm business or in the market to buy a
   15   gun at a particular event.)
   16         56.    Another reason that people attend gun show events is to learn about the
   17   technology and use of various firearms and ammunition when they are considering
   18   whether to buy or sell a firearm (or ammunition) and to exchange knowledge with
   19   experienced dealers and firearm enthusiasts that they cannot get anywhere else.
   20   Teixeira v. County of Alameda, No. 13-17132 (9th Cir. 2017).5
   21         57.    Vendors at Crossroads gun shows are some of the same licensed
   22   vendors that have brick & mortar stores in the community, operate legally over the
   23   internet, and are registered with the state as lawful businesses. They sell legal
   24   products and enjoy being able to attend gun shows so they can better interact with
   25
   26         5
                 The Teixeira court did not answer whether the Second Amendment includes
   27   a right to purchase a firearm. Plaintiffs allege, in good faith, that the right to keep
        and bear arms necessarily includes the rights to purchase and sell them. Indeed,
   28   those rights are paramount to the exercise of the Second Amendment.
                                                     18
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2459 Page 22 of 59



    1   customers in a more meaningful and intimate way. This convention-like setting is of
    2   incalculable benefit to the gun-buying consumer and promotes public safety.
    3         58.    Gun shows are a First Amendment forum where literature and
    4   information are shared, speakers provide valuable live lectures, classes are
    5   conducted, political forums are held where gun rights discussions take place, and
    6   candidates for political office can meet to discuss political issues, the government,
    7   and the Constitution with constituents who are part of the California gun culture.
    8   This forum is vitally important especially in California where government actors at
    9   all levels of government (federal, state & local) are openly hostile to the cultural
   10   values of the Second Amendment and where supporters of those cultural values are
   11   not considered “mainstream.”
   12         59.    Gun shows, are cultural marketplaces for those members of the “gun
   13   culture” who attend for the purpose of proselytizing their constitutional rights and to
   14   transmit those beliefs in patriotism and the rights of the individual on to the next
   15   generation. It is a place where parents take their children and grandparents take their
   16   grandchildren to share with them, among other things, the love of historic firearms,
   17   stories of American war heroes, and their love of hunting.
   18         60.    The Crossroads show in Del Mar is a place where parents can learn
   19   how to protect their families and homes, as well as how to stay in compliance with
   20   the ever-changing California gun laws. It is a place where people can discuss the
   21   positions of political candidates and whether those values line up with their own
   22   beliefs in protecting the Second Amendment.
   23         61.    The Crossroads shows are held and promoted, and considerable
   24   investment is made, precisely for the purpose of promoting and “normalizing” the
   25   gun culture and the constitutional principles that gun show participants hold dear.
   26         62.    Anti-gun activist groups use false data and scare tactics to try to
   27   influence the decisions of politicians. Defendants wish to end this celebration of
   28   “gun culture” and Second Amendment rights because they do not understand the
                                              19
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2460 Page 23 of 59



    1   culture or the people. They have thus attempted, first through a moratorium on gun
    2   show events and then through A.B. 893, to permanently deprive Plaintiffs of their
    3   right to engage in constitutionally protected conduct at the Venue.
    4          63.   Promoting and facilitating the exercise of fundamental constitutional
    5   rights, even controversial ones, is conduct that is worthy of and entitled to protection
    6   by the United States Constitution.
    7   III.   The Del Mar Fairgrounds Venue
    8          64.   The Venue is owned by the state of California and managed by the
    9   Board of Directors of Defendant 22nd District Agricultural Association. (Ex. 1.)
   10   Defendant District is charged with maintaining the Venue and ensuring that is used
   11   for public purposes.
   12          65.   Defendant Ross, as the Secretary of the California Department of Food
   13   & Agriculture, oversees the operation of the various agricultural districts in the state,
   14   including Defendant District. The Department, under Secretary Ross, provides
   15   policies and guidance for the operation of all agricultural districts in the state,
   16   including the use of facilities as directed by Department policy.
   17          66.   The Department of Food & Agriculture maintains a CDFA Contracts
   18   Manual for Agricultural Districts (“Manual”). Section 6.25 of the Manual states that
   19   “[w]hether or not a fair rents out their facilities for gun shows is a policy decision to
   20   be made by the fair board and their community.”
   21          67.   Due to its large size and unique urban location, the Del Mar Fairground
   22   is a unique, publicly owned venue. There is no other public or private venue of
   23   similar size in the area. Effectively, the government has a monopoly on venues of
   24   this size and type in the area.
   25          68.   The Venue is a state-owned property maintained and opened for use by
   26   the public. By virtue of being opened by the state for use by the public, it is a
   27   “public forum,” from which the government may not generally exclude expressive
   28   activity. Cinevision Corp. v. City of Burbank, 745 F.2d 560, 569 (9th Cir. 1984)
                                                  20
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2461 Page 24 of 59



    1   (quoting Perry Educ. Ass’n v. Perry Local Educators’ Assn, 460 U.S. 37, 45-46
    2   (1983)).
    3         69.    The Venue is used by many different public groups and is a major event
    4   venue for large gatherings of people to engage in expressive activities, including
    5   concerts, festivals, and industry shows.
    6         70.    The Venue actively promotes the use of the property by the public
    7   through contracting for available space at the Venue.
    8         71.    Defendants claim that the Venue complies with the Americans with
    9   Disability Act, implying that Defendants themselves consider it to be a “public
   10   venue” since private facilities need not comply with ADA requirements.
   11         72.    The Venue’s website states its mission is “[t]o manage and promote a
   12   world-class, multi-use, public assembly facility with an emphasis on agriculture,
   13   education, entertainment, and recreation in a fiscally sound and environmentally
   14   conscientious manner for the benefit of all.” http://www.delmarfairgrounds.com/
   15   index.php?fuseaction=facilities.ada_info (emphasis added).
   16         73.    The Venue has held non-gun-show events in which criminal activity
   17   has taken place—including theft and a shooting. These criminal incidents are no
   18   more likely to happen at a gun show event than the non-gun-show event. The
   19   District has taken no actions to ban or impose a moratorium on these promoters or
   20   events. (Ex. 2.)
   21   IV.   Contracting to Rent the Del Mar Venue
   22         74.    The District has a process for securing returning contractors who would
   23   like to secure specific dates into future years before the contracts can be drafted and
   24   executed.
   25         75.    Each year, returning and regular contractors, including Crossroads,
   26   submit preferred dates for the next calendar year, so the District can confirm
   27   availability and so Crossroads can begin to reserve vendors and materials for the
   28   show weekends.
                                                   21
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2462 Page 25 of 59



    1         76.    Due to the size and extensive planning that goes into producing gun
    2   show events, the District has for the past 30 years provided and held preferred dates
    3   for contractors until the contracts can fully be executed. The “hold” system
    4   essentially operates as a right of first refusal to the benefit of returning contractors.
    5   For example, if another contractor wanted the same preferred dates as Crossroads,
    6   the District would not allow another vendor to come in and take those dates from
    7   Crossroads even though there is no official contract in place yet.
    8         77.    The “hold” system also provides the District with the security of
    9   knowing its venue is booked with experienced and knowledgeable repeat contractors
   10   that have a demonstrated record of running safe and profitable events at the Venue.
   11         78.    This reservation system also permits the promoter to spend advertising
   12   dollars to promote the show. When governments announce plans to ban gun shows
   13   at particular venues, vendors and patrons rationally make plans to attend at other
   14   venues or seek other states to conduct their commerce. If/when the bans/moratorium
   15   is set aside, promoters must then spend additional resources to attract business to
   16   correct the false trial impression that shows have been cancelled.
   17         79.    The District also considers the “hold” dates and shows during Venue
   18   budget discussions which are typically held in the year before the contracts are
   19   commenced.
   20         80.    Upon information and belief, the “hold” system is widely used by
   21   similar state fair board venues and is standard industry practice. (Ex. 3.)
   22         81.    On or about July 5, 2018, Venue staff sent e-mails to Crossroads
   23   confirming “holds” on Crossroads’ preferred dates for gun show events at the Venue
   24   in 2019. (Ex. 4.)
   25         82.    Crossroads, after doing business in this customary manner for 30 years,
   26   had no reason to doubt the District would honor the preferred “hold” dates or the
   27   staff emails confirming future dates which would lead to the eventual executed
   28   contract for the event space on the dates indicated.
                                                   22
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2463 Page 26 of 59



    1        83.     On information and belief, all parties understood that the 2019 “hold”
    2   dates were binding and would allow for Crossroads and Venue staff to plan for
    3   future events at the Venue.
    4   V.    Defendants Ban Gun Show Events at the Venue
    5        84.     Even though Crossroads had secured “hold” dates for 2019, and despite
    6   the long history that Crossroads has with the Venue in operating safe and legal
    7   events, the political environment has become hostile toward gun show events and,
    8   more generally toward the “gun culture.”
    9        85.     Indeed, gun-show-banning activists are at work throughout the state
   10   and the country to ban all gun shows everywhere, not because they are “dangerous
   11   for the community,” but because they do not subscribe to the same values as gun
   12   show promoters, vendors, and participants. (Ex. 5.)
   13        86.     In 2017, gun-show-banning activists began pressuring Defendant
   14   District to prohibit gun show events at the Venue.
   15        87.     These activists rely on unfounded fears about the security of gun show
   16   events, false claims that gun shows are inherently dangerous because they normalize
   17   the “gun culture,” and stereotypes about the people that attend gun shows. See City
   18   of Cleburne v. Cleburne Living Ctr., 473 U.S. 432 (1985) (striking an ordinance
   19   requiring a special permit for a group home for the intellectually disabled, the Court
   20   cited direct evidence of negative attitudes toward persons with disabilities expressed
   21   by community members and recorded in the legislative history).
   22        88.     In response, the District began a series of meetings and public-comment
   23   periods to determine whether Defendants would continue to contract with
   24   Crossroads or other promoters for the use of the Venue for gun show events.
   25        89.     The District also engaged in communications with other government
   26   agencies and with Crossroads to determine whether gun shows at the Venue were
   27   operated in full compliance with state and federal law, and if the events pose any
   28   real danger to the community.
                                                   23
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2464 Page 27 of 59



    1        90.     Defendant Shewmaker also appointed a non-public, ad hoc committee
    2   of two members of the District (comprised of just himself and Defendant Valdez) to
    3   investigate the gun show operation at the Venue and report back to the District with
    4   recommendations for the continued use of the Venue for gun show events. The ad
    5   hoc “Contracts Committee” had no set timeframe for its activities.
    6        91.     On April 23, 2018, then-Governor-Elect Gavin Newsom sent a letter to
    7   the District expressing his support for ending gun shows at the Venue.
    8        92.     On August 24, 2018, Defendant Shewmaker responded to Newsom in a
    9   letter stating that “the time has come for the 22nd DAA to take action and we plan to
   10   do something on September 11th.” This strong inference that the District intended to
   11   “take action” to put an end to gun show events suggests that Defendant Shewmaker
   12   intentionally and unlawfully discriminated against Plaintiffs, having already made a
   13   decision before the public hearing such that Plaintiffs could not receive a fair and
   14   unbiased hearing. See Cinevision, 745 F.2d at 571-77.
   15        93.     In advance of the September 11, 2018 meeting, Plaintiffs’ counsel
   16   wrote to all members of the District, informing them that prohibiting gun show
   17   events on public property would violate the rights of Crossroads, as well as vendors
   18   and individual participants of gun show events. (Ex. 6.) What’s more, at least two
   19   licensed attorneys serve on the District—surely, they understand that viewpoint-
   20   based discrimination in the rental of public property violates the First Amendment
   21   unless supported by a compelling governmental interest.
   22        94.     At the public hearing on September 11, 2018, the ad hoc “Contracts
   23   Committee” recommended that the District “not consider any contracts with the
   24   producers of gun shows beyond December 31st 2018 until such time as the District
   25   has put into place a more thorough policy regarding the conduct of gun shows that:
   26                a.    Considers the feasibility of conducting gun shows for only
   27                      educational and safety training purposes and bans the possession
   28                      of guns and ammunition on state property[;]
                                               24
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2465 Page 28 of 59



    1                b.    Aligns gun show contract language with recent changes to state
    2                      and federal law[;]
    3                c.    Details an enhanced security plan for the conduct of future
    4                      shows[;]
    5                d.    Proposes a safety plan[;]
    6                e.    Considers the age appropriateness of the event[;]
    7                f.    Grants rights for the DAA to perform an audit to ensure full
    8                      compliance with California Penal Code Sections 171b and
    9                      12071.1 and 1207.4.” (Ex. 7.)
   10         95.    The ad hoc “Contracts Committee” recommended that the District
   11   require the presentation of the proposed policy at the December 2019 meeting of the
   12   District.
   13         96.    At the September 11, 2018 hearing, Defendant Shewmaker stated that
   14   he was done “drinking the Kool-Aid” regarding gun shows at the Venue. And he
   15   offered a story of a personal experience with gun violence unrelated to gun show
   16   events—appearing to rely on improper personal motives instead of what is best for
   17   the Venue or the constitutional rights of Plaintiffs. Village of Willowbrook v. Olech,
   18   528 U.S. 562 (2000).
   19         97.    On the other hand, in testimony before the District, the Del Mar
   20   Fairgrounds Chief Marketing Officer stated that “[w]e feel 100% comfortable with
   21   the security measures we take,” while discussing the implementation of the security
   22   measures used for events at the Venue, including those implemented at gun shows.
   23   Matt Boone, Security Concerns Linger Ahead of KAABOO After Shooting at Del
   24   Mar Fairgrounds, ABC News 10 San Diego (Sept. 12, 2018), available at
   25   https://www.10news.com/news/security-concerns-linger-ahead-of-kaaboo-after-
   26   shooting-at-del-mar-fairgrounds. He did not suggest that the security measures taken
   27   at gun show events at the Venue were lacking in any way.
   28         98.    Ultimately, the lengthy process of meetings, public comment, and
                                                  25
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2466 Page 29 of 59



    1   communications with stakeholders resulted in no finding that allowing the (already
    2   heavily regulated) gun show events to continue at the Venue posed a definite or
    3   unique risk to public safety. Indeed, the District presented no evidence of any safety
    4   concerns within the community that could be linked to the 30-year-old gun show-
    5   event at the Venue.
    6        99.     To the contrary, banning highly regulated gun shows in California
    7   communities, like Del Mar, serves to distort the gun market, potentially pushing
    8   California gun buyers into less restrictive gun-buying environments.6
    9        100.    Nonetheless, relying on contrived possibilities of unknown dangers and
   10   unfounded claims that prohibiting gun shows might prevent suicide and violent
   11   crime because the “gun culture” would be censored,7 on September 11, 2018,
   12   Defendant District voted (8-to-1) to impose a one-year moratorium (for the year
   13   2019) on gun show events at the Venue while they study potential safety concerns.
   14        101.    Lacking any evidence that continuing to contract with Crossroads to
   15   host gun shows at the Venue raised any real public safety concerns, it is clear that
   16
              6
                 Joyce Lupiani, Nevada Gun Shows Tied to California Gun Violence, KTNV
   17
        (2017), https://www.ktnv.com/news/crime/study-nevada-gun-shows-tied-to-
   18   california-gun-violence (last visited Jan. 21, 2019); Brett Israel, Study: Gun Deaths,
        Injuries in California Spike Following Nevada Gun Shows, Berkeley News (2017),
   19
        https://news.berkeley.edu/2017/10/23/embargoed-until-1023-2pm-pdt-study-gun-
   20   deaths-injuries-in-california-spike-following-nevada-gun-shows/ (last visited Jan.
        21, 2019). But see Mariel Alper, Ph.D., & Lauren Glaze, Bureau of Justice Statistics,
   21
        Source and Use of Firearms Involved in Crimes: Survey of Prison Inmates, 2016
   22   (2019), available at https://www.bjs.gov/content/pub/pdf/suficspi16.pdf (last visited
   23   Jan. 21, 2019); Garen J. Wintemute, et al., Gun Shows and Gun Violence: Fatally
        Flawed Study Yields Misleading Results, 100 Am. J. Pub. Health 1856-60 (2010),
   24   available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2936974/ (last visited
   25   Jan. 21, 2019).
               7
                 But see Alvaro Castillo-Caniglia, Ph.D., et al., California’s Comprehensive
   26   Background Check and Misdemeanor Violence Prohibition Policies and Firearm
   27   Mortality, Annals of Epidemiology (Oct. 11, 2018) (noting that, in California
        communities with the most stringent gun restrictions, there has been a marked
   28   increase in both property and violent crime).
                                                    26
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2467 Page 30 of 59



    1   the District ultimately gave into populist pressure from gun-show-banning activist
    2   groups.
    3         102. In so doing, Defendants ignored their mission to maintain a “public
    4   assembly facility… for the benefit of all” to the detriment of the civil rights of
    5   Plaintiffs and others who attend and participate in gun shows. As a result, Plaintiffs
    6   are being denied access to the public Venue because the District disagrees with the
    7   content and viewpoint of their speech.
    8   VI.   Effect of the Gun Show Ban on Plaintiffs
    9         103. Because of the time and resources needed to implement a gun show
   10   event, Crossroads must plan its shows at least one year in advance. Because of the
   11   late cancellation of the 2019 show schedule by Defendants, Crossroads has been
   12   unable to find a suitable alternate location that offers the comparable space and
   13   resources as the Venue.
   14         104. What’s more, the government prohibits the building of similar venues
   15   within their districts as a way of preventing competition for available space. As a
   16   result, there are no venues within the same area that offer comparable space and
   17   parking needed for gun show events.
   18         105. The use of a smaller private venue by Crossroads would result in
   19   substantial loss of revenue and having to turn away many of the vendors and
   20   attendees due to space constraints. It is not economically or practically feasible.
   21         106. Defendants’ refusal to rent the Venue for lawful activity causes
   22   economic damage to Crossroads in loss of event revenue, vendors, future show
   23   dates, companies used as suppliers for gun show events, and business reputation and
   24   goodwill that has been built by Plaintiff for more than 30 years.
   25         107. Defendants’ refusal to contract with Crossroads for gun show events at
   26   the Venue causes economic damage to the organizational plaintiffs, CRPA, SAF,
   27   and South Bay, which use their vendor space, in part, to sell organization
   28   memberships, advertise their educational courses, request donations, and sell
                                                 27
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2468 Page 31 of 59



    1   organization merchandise, like hats and stickers.
    2         108. Defendants’ refusal to contract with Crossroads for gun show events at
    3   the Venue causes economic damage to the vendor plaintiff, Mike Walsh, who uses
    4   his vendor space, in part, to sell ammunition.
    5         109. Defendants’ refusal to rent its publicly-owned “public assembly
    6   facility” to Crossroads for gun show events, a lawful business, violates each
    7   Plaintiffs’ rights to engage in free speech and peaceful assembly, and their rights to
    8   equal protection and due process.
    9         110. Specifically, Defendants’ conduct strips Plaintiffs Bardack, Diaz,
   10   Dupree, Irick, and Walsh, as well as the organizational plaintiffs, CRPA, SAF, and
   11   South Bay, of a vital opportunity to assemble and engage in pure speech about the
   12   rights and responsibilities of gun owners, the Second Amendment, patriotism, and
   13   political activism with like-minded individuals.
   14         111. Defendants’ conduct complained of here also strips Crossroads of the
   15   right to promote gun show events, acting as a “clearinghouse” for both political
   16   speech and commercial speech.
   17         112. Defendants’ conduct complained of here also strips Plaintiff Walsh of a
   18   vital opportunity to assemble and engage in lawful commercial speech, including the
   19   offer and acceptance of sales of ammunition and other firearm-related goods.
   20         113. Furthermore, even if the Court grants injunctive relief, Crossroads will
   21   have incurred damages in having to devote extraordinary advertising dollars to
   22   inform the public that the gun show has not been banned in San Diego County. 8
   23   VIII. California’s Assembly Bill 893 (Gloria)
   24         114. On or about October 11, 2019, Governor Newsom signed A.B. 893 into
   25
   26         8
                On or about June 18, 2019, this Court granted preliminary injunctive relief
   27   against the District’s moratorium. After that order was entered, the parties began
        settlement efforts which are ongoing. During those efforts, the state of California
   28   passed, and the Governor signed, A.B. 893.
                                                   28
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2469 Page 32 of 59



    1   law. A true and correct copy of A.B. 893 is attached as Exhibit 8.
    2         115. A.B. 893 bars any “officer, employee, operator, lessee, or licensee of
    3   the [District]” from “contract[ing] for, authoriz[ing], or allow[ing] the sale of any
    4   firearm or ammunition on the property or in the buildings that comprise the Del Mar
    5   Fairgrounds . . ..” (Ex. 8.)
    6         116. A.B. 893 has the same practical effect on Plaintiffs’ gun show events as
    7   the District’s moratorium by permanently banning the commercial sale of firearms
    8   and ammunition at the Venue.
    9         117. Further, A.B. 893 defies existing case law in the Ninth Circuit
   10   protecting the commercial speech associated with firearms sales on public property.
   11   See Nordyke v. Santa Clara Cty., 110 F. 3d 707 (9th Cir. 1997).
   12         118. Although A.B. 893 purports to take effect on or after January 1, 2021,
   13   given the publicity associated with the initial moratorium imposed by the District, as
   14   well as the commercial necessities of planning and booking gun show events and the
   15   further requirements of securing contracts with vendors and advertising from various
   16   media outlets well in advance of the events, the future enforcement date of A.B. 893
   17   has a present and concrete chilling effect on Plaintiffs’ First Amendment rights.
   18                                  FIRST CAUSE OF ACTION
   19             Violation of Right to Free Speech Under U.S. Const., amend. I
   20                                      42 U.S.C. § 1983
   21      (By Plaintiffs CRPA, South Bay, SAF and All Individuals Against Defendants
   22                           District, Shewmaker, Valdez, and Ross)
   23         119. Plaintiffs incorporate by reference paragraphs 1 through 118 of this
   24   Complaint as though fully set forth herein in their entirety.
   25         120. The First Amendment provides that “Congress shall make no law . . .
   26   abridging the freedom of speech. . ..”
   27         121. The First Amendment’s Freedom of Speech Clause is incorporated and
   28   made applicable to the states and their political subdivisions by the Fourteenth
                                                   29
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2470 Page 33 of 59



    1   Amendment to the United States Constitution and by 42 U.S.C. § 1983.
    2         122. The First Amendment does not tolerate the suppression of speech based
    3   on the viewpoint of the speaker. Public property made available for lease by
    4   community groups to engage in expressive activity must thus be available without
    5   regard to the viewpoint sought to be expressed. Cinevision, 745 F.2d 560. Such
    6   venues cannot be opened to some and closed to others, suppressing protected
    7   expression, absent a compelling government interest. Id. at 571.
    8         123. The state of California owns the Venue, a fair venue. It is rented to the
    9   public, including community-based organizations and businesses, for its use and
   10   enjoyment, including for concerts, festivals, and industry shows.
   11         124. Defendant Ross, as the Secretary of the California Department of Food
   12   & Agriculture, is responsible for the oversight of California fair venues. She has
   13   authorized Defendants District, Shewmaker, and Valdez, to interpret, enforce, and
   14   implement its policies for the operation and management of the Venue, including
   15   CDFA Contract Manual section 6.25 (discretion to contract with gun show events).
   16         125. Defendants District, Shewmaker, and Valdez do, in fact, interpret,
   17   implement, and enforce the policies of the Department of Food & Agriculture as
   18   regards the Venue, including those policies and practices regarding rental of the
   19   Venue for public use. As described herein, Defendants District, Shewmaker, and
   20   Valdez have imposed a content-based restriction on Plaintiffs’ speech in violation of
   21   the First Amendment.
   22         126. Plaintiffs CRPA, SAF, South Bay, and Individuals Bardack, Diaz,
   23   Dupree, Irick, and Walsh have attended in the past and wish to again attend
   24   Crossroads of the West Gun Show at the Venue so they may exchange ideas,
   25   information, and knowledge, as well discuss political issues and the importance of
   26   protecting and defending the Second Amendment.
   27         127. Plaintiffs CRPA, SAF, South Bay, and Individuals Bardack, Diaz,
   28   Dupree, Irick, and Walsh have a right under the First Amendment to use the Venue
                                                 30
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2471 Page 34 of 59



    1   for their expressive activity on the same basis as other members of the public
    2   without regard to the viewpoints they seek to express.
    3            128. Defendants, however, placed a moratorium on all gun shows at the
    4   Venue in 2019 with the intention of permanently banning them—based on their
    5   opposition to Plaintiffs’ “pro-gun rights” viewpoint—thereby denying Plaintiffs
    6   their rights under the First Amendment.
    7            129. There is no compelling governmental interest to support the shuttering
    8   of all gun show events at the Venue, which in turn destroys a vital outlet for the
    9   expression and exchange of ideas related to promoting and preserving the “gun
   10   culture” in California and elsewhere.
   11            130. Defendants acted with malice, oppression, and wanton and intentional
   12   disregard of the rights of Plaintiffs when it eliminated the promised dates for 2019
   13   for the gun shows and refused to allow contracts with the Venue like other lawful
   14   businesses based upon a viewpoint held by Plaintiffs with which Defendants do not
   15   agree.
   16            131.   As a direct and proximate result of Defendants’ conduct, Plaintiffs
   17   CRPA, South Bay, SAF and Individuals Bardack, Diaz, Dupree, Irick, and Walsh
   18   have suffered irreparable harm, including the violation of their constitutional right to
   19   freedom of expression, entitling them to declaratory and injunctive relief and
   20   nominal damages.
   21                              SECOND CAUSE OF ACTION
   22              Violation of Right to Free Speech Under U.S. Const., amend. I
   23                                       42 U.S.C. § 1983
   24      (By Plaintiff Crossroads Against Defendants District, Shewmaker, Valdez, and
   25                                             Ross)
   26            132. Plaintiffs incorporate by reference paragraphs 1 through 131 of this
   27   Complaint as though fully set forth herein in their entirety.
   28            133. The First Amendment provides that “Congress shall make no law . . .
                                                31
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2472 Page 35 of 59



    1   abridging the freedom of speech. . ..”
    2         134. The First Amendment’s Freedom of Speech Clause is incorporated and
    3   made applicable to the states and their political subdivisions by the Fourteenth
    4   Amendment to the United States Constitution and by 42 U.S.C. § 1983.
    5         135. The First Amendment does not tolerate the suppression of speech based
    6   on the viewpoint of the speaker. Public property made available for lease by
    7   community groups to engage in expressive activity must thus be available without
    8   regard to the viewpoint sought to be expressed. Cinevision, 745 F.2d 560. Such
    9   venues cannot be opened to some and closed to others, suppressing protected
   10   expression, absent a compelling government interest. Id. at 571.
   11         136. Event promoters, though they generally promote events for profit, “still
   12   enjoy the protections of the First Amendment.” Id. at 567. For “[t]he role of a
   13   promoter in ensuring access to the public is at least as critical as the role of a
   14   bookseller or theater owner and . . . is in a far better position than a concert goer or
   15   individual performers to vindicate First Amendment rights and ensure public
   16   access.” Id. at 568. The conduct they engage in is protected expression.
   17         137. The state of California owns the Venue, a fair venue. It is rented to the
   18   public, including community-based organizations and businesses, for its use and
   19   enjoyment, including for concerts, festivals, and industry shows.
   20         138. Defendant Ross, as Secretary of the California Department of Food &
   21   Agriculture, is responsible for the oversight of California fair venues. She has
   22   authorized Defendants District, Shewmaker, and Valdez to interpret, enforce, and
   23   implement its policies for the operation and management of the Venue, including
   24   CDFA Contract Manual section 6.25 (discretion to contract with gun show events).
   25         139. Defendants District, Shewmaker, and Valdez do, in fact, interpret,
   26   implement, and enforce the policies of the Department of Food & Agriculture as
   27   regards the Venue, including those policies and practices regarding rental of the
   28   Venue for public use. As described herein, Defendants District, Shewmaker, and
                                                 32
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2473 Page 36 of 59



    1   Valdez have imposed a content-based restriction on Crossroads’ speech in violation
    2   of the First Amendment.
    3         140. Plaintiff Crossroads seeks to engage in protected speech at the Venue, a
    4   noted “public assembly facility,” through the promotion and productions of events
    5   for lawful expressive activity, including events that bring together like-minded
    6   individuals to engage in pure political and educational speech, as well as
    7   commercial speech of vendor and individual participants to communicate offer and
    8   acceptance for the sale of goods and services.
    9         141. Plaintiff Crossroads has a right under the First Amendment to use the
   10   Venue for its expressive activity on the same basis as other members of the public
   11   without regard to the content or viewpoint it seeks to express and promote.
   12         142. Defendants, however, placed a moratorium on all gun shows at the
   13   Venue in 2019 with the intention of permanently banning them—based on their
   14   opposition to Crossroads’ “pro-gun rights” viewpoint—thereby denying Plaintiff of
   15   its rights under the First Amendment.
   16         143. Defendants’ policy and practice of permitting organizers of non-gun-
   17   show events to use the Venue for their events, while denying Crossroads and all gun
   18   show promotors access, bars Plaintiff from engaging in expression based on the
   19   content and viewpoint of its speech.
   20         144. There is no compelling governmental interest to support the shuttering
   21   of all gun show events at the Venue, which in turn destroys a vital outlet for the
   22   expression and exchange of ideas related to promoting and preserving the “gun
   23   culture” in California and elsewhere.
   24         145. Indeed, Defendants’ refusal to rent the publicly owned facility to a
   25   lawful business (that has, for 30 years, conducted safe and successful events at the
   26   Venue) does not advance any public interest and subjects Plaintiff Crossroads to the
   27   deprivation of free speech rights secured by the First Amendment.
   28         146. Defendants acted with malice, oppression, and wanton and intentional
                                              33
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2474 Page 37 of 59



    1   disregard of the rights of Crossroads when it eliminated the promised dates for 2019
    2   and refused to contract with Crossroads for use of the public Venue for expressive
    3   activity based the content and viewpoint of Plaintiff Crossroads’ speech.
    4         147.    As a direct and proximate result of Defendants’ conduct, Plaintiff
    5   Crossroads has suffered irreparable harm, including the violation of its constitutional
    6   right to freedom of expression, entitling Plaintiff to declaratory and injunctive relief
    7   and nominal damages.
    8                              THIRD CAUSE OF ACTION
    9            Violation of Right to Free Speech Under U.S. Const., amend. I
   10                                      42 U.S.C. § 1983
   11     (By Plaintiffs Walsh and Ammo Bros. Against Defendants District, Shewmaker,
   12                                      Valdez, and Ross)
   13         148. Plaintiffs incorporate by reference paragraphs 1 through 147 of this
   14   Complaint as though fully set forth herein in their entirety.
   15         149. The First Amendment provides that “Congress shall make no law . . .
   16   abridging the freedom of speech. . ..”
   17         150. The First Amendment’s Freedom of Speech Clause is incorporated and
   18   made applicable to the states and their political subdivisions by the Fourteenth
   19   Amendment to the United States Constitution and by 42 U.S.C. § 1983.
   20         151. The First Amendment does not tolerate the suppression of speech based
   21   on the viewpoint of the speaker. Public property made available for lease by
   22   community groups to engage in expressive activity must thus be available without
   23   regard to the viewpoint sought to be expressed. Cinevision, 745 F.2d 560. Such
   24   venues cannot be opened to some and closed to others, suppressing protected
   25   expression, absent a compelling government interest. Id. at 571.
   26         152. The state of California owns the Venue, a fair venue. It is rented to the
   27   public, including community-based organizations and businesses, for its use and
   28   enjoyment, including for concerts, festivals, and industry shows.
                                                  34
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2475 Page 38 of 59



    1         153. Defendant Ross, as Secretary of the California Department of Food &
    2   Agriculture, is responsible for the oversight of California fair venues. She has
    3   authorized Defendants District, Shewmaker, and Valdez to interpret, enforce, and
    4   implement its policies for the operation and management of the Venue, including
    5   CDFA Contract Manual section 6.25 (discretion to contract with gun show events).
    6         154. Defendants District, Shewmaker, and Valdez do, in fact, interpret,
    7   implement, and enforce the policies of the Department of Food & Agriculture as
    8   regards the Venue, including those policies and practices regarding rental of the
    9   Venue for public use. As described herein, Defendants District, Shewmaker, and
   10   Valdez have imposed a content-based restriction on Plaintiff Walsh’s speech in
   11   violation of the First Amendment.
   12         155. Plaintiffs Walsh and Ammo Bros. have attended in the past and wish to
   13   again attend Crossroads gun shows at the Venue to engage in lawful commercial
   14   speech with individual attendees.
   15         156. Plaintiffs Walsh and Ammo Bros. have a right under the First
   16   Amendment to use the Venue for expressive activity on the same basis as other
   17   members of the public without regard to the viewpoints they seek to express and
   18   promote.
   19         157. Defendants, however, placed a moratorium on all gun shows at the
   20   Venue in 2019 with the intention of permanently banning them—based on their
   21   opposition to Plaintiff Walsh’s “pro-gun rights” viewpoint—thereby denying
   22   Plaintiff Walsh of his rights under the First Amendment.
   23         158. Defendants’ policy and practice of permitting organizers of non-gun-
   24   show vendors to use the Venue, while denying Plaintiffs Walsh and Ammo Bros., as
   25   well as all gun show vendors the same access, bars Plaintiffs from engaging in
   26   expression based on the content and viewpoint of his speech.
   27         159. There is no substantial governmental interest to support the shuttering
   28   of all gun show events at the Venue, which in turn destroys a vital outlet for
                                                 35
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2476 Page 39 of 59



    1   commercial speech related to the sale of firearms, ammunition, and firearms
    2   accessories.
    3          160. Even if there were a substantial governmental interest in restricting gun
    4   shows and the commercial speech that occurs at such events, banning gun show
    5   events at the Venue altogether is more extensive than necessary to serve any such
    6   interest.9
    7          161. As a direct and proximate result of Defendants’ conduct, Plaintiffs
    8   Walsh and Ammo Bros. have suffered irreparable harm, including the violation of
    9   their constitutional right to freedom of expression, entitling them to declaratory and
   10   injunctive relief and nominal damages.
   11                             FOURTH CAUSE OF ACTION
   12         Prior Restraint on Right to Free Speech Under U.S. Const., amend. I
   13                                      42 U.S.C. § 1983
   14      (By All Plaintiffs Against Defendants District, Shewmaker, Valdez, and Ross)
   15          162. Plaintiffs incorporate by reference paragraphs 1 through 161 of this
   16   Complaint as though fully set forth herein in their entirety.
   17          163. The First Amendment provides that “Congress shall make no law . . .
   18   abridging the freedom of speech. . ..”
   19          164. The First Amendment’s Freedom of Speech Clause is incorporated and
   20   made applicable to the states and their political subdivisions by the Fourteenth
   21   Amendment to the United States Constitution and by 42 U.S.C. § 1983.
   22          165. The First Amendment affords special protection against policies or
   23   orders that impose a previous or prior restraint on speech. “[P]rior restraints on
   24   speech and publication are the most serious and least tolerable infringement on First
   25   Amendment Rights.” Ass’n for L.A. Deputy Sheriffs v. L.A. Times Commc’ns LLC,
   26
               9
   27           See Nordyke v. Santa Clara County, 110 F.3d 707 (9th Cir. 1997) (holding
        that a ban on the sale of firearms on county-owned land was overbroad as abridging
   28   commercial speech associated with the sale of lawful products).
                                                   36
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2477 Page 40 of 59



    1   239 Cal. App. 4th 808, 811 (2015), citing Neb. Press Ass’n v. Stuart, 427 U.S. 539,
    2   559 (1976). A prior restraint is particularly egregious when it falls upon the
    3   communication of news, commentary, current events, political speech, and
    4   association. N.Y. Times Co. v. United States, 403 U.S. 713, 715 (1971).
    5         166. Prior restraint also involves the “unbridled discretion doctrine” where a
    6   policy, or lack thereof, allows for a single person or body to act at their sole
    7   discretion, without regard for any constitutional rights possessed by the person upon
    8   which the action is taken, and where there is no remedy for challenging the
    9   discretion of the decision makers. Lakewood v. Plain Dealer Publ’g Co., 486 U.S.
   10   750, 757 (1988).
   11         167. Further, denying or cancelling a government contract in anticipation
   12   that an event or its attendees will violate the law, where there is no more chance of
   13   criminal elements surfacing at such event than at any other event, is an unlawful
   14   prior restraint on expression. See Se. Promos., Ltd., v. Conrad, 420 U.S. 546 (1975).
   15         168. Defendant Ross, as the Secretary of the California Department of Food
   16   & Agriculture, is responsible for the oversight of California fair venues. Through the
   17   Department, she issues guidance giving local agricultural district boards full
   18   discretion to determine who they issue contracts to for the use of their facilities. This
   19   recommendation does not currently take into account the potential for a violation of
   20   constitutional rights, like free speech and assembly.
   21         169. Defendant Ross, as Secretary of the California Department of Food &
   22   Agriculture, has authorized Defendants District, Shewmaker, and Valdez to
   23   interpret, enforce, and implement its policies for the operation and management of
   24   the Venue, including CDFA Contract Manual section 6.25 (discretion to contract
   25   with gun show events).
   26         170. Defendants District, Shewmaker, and Valdez do, in fact, interpret,
   27   implement, and enforce the policies and guidance of the Department of Food &
   28   Agriculture as regards the Venue, including those policies and practices regarding
                                                 37
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2478 Page 41 of 59



    1   rental of the Venue for public use.
    2           171. Defendant District does not have any policy for determining who will
    3   win a contract from the District and who will not, except that the District is the sole
    4   and final decision maker on all contracts. There is no policy outlining requirements
    5   for contracting or detailing who and what activities are allowed at the public
    6   venue—only that the District makes the decision on any contract brought before it.
    7           172. Defendants District, Shewmaker, and Valdez voted to prohibit
    8   promoters and vendors from contracting for use of the Venue to host gun show
    9   events, thus quashing their speech and the speech of vendors and attendees of the
   10   show.
   11           173. Defendants’ policies and practices complained of here impose an
   12   unconstitutional prior restraint because they vest local agricultural district boards
   13   and board members, including Defendants District, Shewmaker, and Valdez, with
   14   unbridled discretion to permit or refuse protected expression by members of the
   15   public, including Plaintiffs.
   16           174. Defendants’ policies and practices complained of here give unbridled
   17   discretion to local agricultural district boards and board members to decide what
   18   forms of expression members of the public may engage in on at the Venue and to
   19   ban any other expression at the whim of those boards and board members in
   20   violation of the First Amendment.
   21           175. As a direct and proximate result of Defendants’ conduct, Plaintiffs have
   22   suffered irreparable harm, including the violation of their constitutional right to
   23   freedom of expression, entitling them to declaratory and injunctive relief and
   24   nominal damages.
   25                               FIFTH CAUSE OF ACTION
   26     Violation of Right to Assembly and Association Under U.S. Const., amend. I
   27                                      42 U.S.C. § 1983
   28      (By All Plaintiffs Against Defendants District, Shewmaker, Valdez, and Ross)
                                                 38
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2479 Page 42 of 59



    1         176. Plaintiffs incorporate by reference paragraphs 1 through 175 of this
    2   Complaint as though fully set forth herein in their entirety.
    3         177. The First Amendment provides recognizes and protects the rights to
    4   association and assembly. Indeed, “[e]ffective advocacy of both public and private
    5   points of view, particularly controversial ones, is undeniably enhanced by group
    6   association.” NAACP v. Alabama, 377 U.S. 288, 462 (1958).
    7         178. Plaintiffs are attempting to engage in their protected right to free
    8   assembly and association lawful activities that bring together like-minded
    9   individuals to engage in lawful commerce, expressive activities, including political
   10   and educational speech, and fellowship.
   11         179. Defendants violate Plaintiffs’ right to freedom of assembly by denying
   12   them the right to use the Venue, a “public assembly facility”, to assemble and
   13   engage in political and other types of expression—a right Defendants extend to other
   14   members of the public so long as they are not meeting for the purposes of holding a
   15   gun show event.
   16         180. Defendants have no legitimate and substantial interest in prohibiting
   17   gun show events and, by extension, the rights of Plaintiffs to associate and assemble
   18   at the Venue.
   19         181. But even if Defendants had a “legitimate and substantial” interest in
   20   barring Plaintiffs from assembling at the Venue, they have imposed an
   21   unconstitutional and overly broad restriction on Plaintiffs’ rights to assembly. See id.
   22   at 307.
   23                               SIXTH CAUSE OF ACTION
   24      Violation of the Right to Equal Protection Under U.S. Const., amend. XIV
   25                                       42 U.S.C. § 1983
   26      (By All Plaintiffs Against Defendants District, Shewmaker, Valdez, and Ross)
   27         182. Plaintiffs incorporate by reference paragraphs 1 through 181 of this
   28   Complaint as if fully set forth herein in their entirety.
                                                    39
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2480 Page 43 of 59



    1         183. The Fourteenth Amendment to the United States Constitution,
    2   enforceable under 42 U.S.C. § 1983, provides that no state shall deny to any person
    3   within its jurisdiction the equal protection of the laws.
    4         184. Generally, equal protection is based upon protected classes of person
    5   who are similarly situated; however, individuals who suffer irrational and intentional
    6   discrimination or animus can bring claims of equal protection where the government
    7   is subjecting only the Plaintiffs to differing and unique treatment compared to others
    8   who are similarly situated, Engquist v. Ore. Dept. of Agric., 553 U.S. 591 (2008),
    9   even if not based on group characteristics, Village of Willowbrook v. Olech, 528
   10   U.S. 562 (2000).
   11         185. Disparate treatment under the law, when one is engaged in activities
   12   that are fundamental rights, is actionable under the Equal Protection Clause of the
   13   Fourteenth Amendment. Police Dep’t of Chic. v. Mosley, 408 U.S. 92 (1972); Carey
   14   v. Brown, 447 U.S. 455 (1980).
   15         186. Although Plaintiff Crossroads operates a legal and legitimate business
   16   and the Venue is suitable for the purposes of hosting a gun show at its public
   17   facility, the District refuses to allow Crossroads to use the Venue for its gun shows,
   18   preventing Plaintiffs from equally participating in the use of the public venue.
   19         187. Defendants’ refusal to permit Plaintiffs equal access to the Venue for its
   20   promotion of gun shows does not further any compelling governmental interest.
   21         188. Defendants’ refusal to allow Plaintiffs equal use of the public facility
   22   while continuing to allow contracts for the use of the facility with other similarly
   23   situated legal and legitimate businesses is a violation of Plaintiffs’ right to equal
   24   protection under the law because it is based on a “bare desire to harm a politically
   25   unpopular group.” U.S. Dep’t of Agric v. Moreno, 413 U.S. 528, 534 (1973).
   26         189. As a direct and proximate result of Defendants’ conduct, Plaintiffs have
   27   suffered irreparable harm, including the violation of their constitutional right to
   28   equal protection under the law, entitling them to declaratory and injunctive relief
                                                   40
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2481 Page 44 of 59



    1   and nominal damages.
    2                             SEVENTH CAUSE OF ACTION
    3                            Conspiracy to Violate Civil Rights 10
    4                                       42 U.S.C. § 1985
    5                         (By All Plaintiffs Against All Defendants)
    6         190. Plaintiffs incorporate by reference paragraphs 1 through 189 of this
    7   Complaint as if fully set forth herein in their entirety.
    8         191. Defendants Shewmaker and Valdez, together with Defendant District
    9   and unnamed third parties, concocted and implemented a plan to prohibit gun show
   10   events at the publicly owned Venue based on animus toward Plaintiffs and in light
   11   of the viewpoint Plaintiffs sought to express at gun show events by creating a non-
   12   public committee what limited the public input into the process and where only
   13   Defendants Shewmaker and Valdez could participate, thus showing that the two
   14   Defendants has a “meeting of the minds” as to the proposed ban of the gun shows at
   15   the Venue.
   16         192. Defendants Shewmaker, Valdez, and District did not provide a fair and
   17   unbiased hearing for Plaintiffs—indeed, they failed to use consistent, content-neutral
   18   standards to evaluate Plaintiffs’ activities, rejected favorable reports from their own
   19   Del Mar Fairgrounds Directors of Security and local law enforcement, allowed
   20   politically charged groups to sway their decisions, relied on their personal biases
   21   against guns, and publicly stated that something must be done about the gun shows.
   22         193. The conduct of Defendants Shewmaker, Valdez, and District was made
   23   possible because Defendant Ross, as the Secretary of the California Department of
   24   Food & Agriculture, vested Defendant District with unfettered power to discriminate
   25   against members of the public in the rental of state-owned fairgrounds property (the
   26
              10
   27             The Seventh Cause of Action for Conspiracy to Violate Civil Rights was
        dismissed by the Court in an earlier order but is included here only to preserve the
   28   issue in the event an appeal must be filed and to avoid waiver.
                                                   41
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2482 Page 45 of 59



    1   Venue). The lack of policies that protect constitutional rights of groups and
    2   individuals and a lack of parameters of authority within which Defendants
    3   Shewmaker, Valdez, and District are required to work, served as a direct avenue for
    4   Defendants to willfully, wantonly, and maliciously act against Plaintiffs.
    5         194. Defendants Shewmaker, Valdez, and District considered arbitrary and
    6   unlawful factors in disapproving of Plaintiffs’ activities stating repeatedly that gun
    7   shows are not “family friendly” and not the type of event that should be hosted at the
    8   Venue, this making arbitrary judgements about what should be “family friendly” and
    9   “good” for all people. The term “family friendly” does not set a standard sufficient
   10   to make a determination as it is vague and undefined.
   11         195. By taking this action, Defendants Shewmaker, Valdez, District, and
   12   unnamed third parties conspired to deny civil liberties guaranteed by the First and
   13   Fourteenth Amendments in violation of 42 U.S.C. § 1985.
   14                             EIGHTH CAUSE OF ACTION
   15            Violation of Right to Free Speech Under U.S. Const., amend. I
   16                                      42 U.S.C. § 1983
   17      (By Plaintiffs CRPA, South Bay, SAF, and All Individuals Against Defendants
   18                  Newsom, Becerra, Summer, Montgomery, and District)
   19         196. Plaintiffs incorporate by reference paragraphs 1 through 195 of this
   20   Complaint as though fully set forth herein in their entirety.
   21         197. The First Amendment provides that “Congress shall make no law . . .
   22   abridging the freedom of speech. . ..”
   23         198. The First Amendment’s Freedom of Speech Clause is incorporated and
   24   made applicable to the states and their political subdivisions by the Fourteenth
   25   Amendment to the United States Constitution and by 42 U.S.C. § 1983.
   26         199. The First Amendment does not tolerate the suppression of speech based
   27   on the viewpoint of the speaker. Public property made available for lease by
   28   community groups to engage in expressive activity must thus be available without
                                               42
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2483 Page 46 of 59



    1   regard to the viewpoint sought to be expressed. Cinevision, 745 F.2d 560. Such
    2   venues cannot be opened to some and closed to others, suppressing protected
    3   expression, absent a compelling government interest. Id. at 571.
    4         200. The state of California owns the Venue, a fair venue. It is rented to the
    5   public, including community-based organizations and businesses, for its use and
    6   enjoyment, including for concerts, festivals, and industry shows.
    7         201. Defendants Newsom, Becerra, Summers, and Montgomery are the state
    8   and local actors responsible for ensuring that A.B. 893 is adequately enforced and
    9   thus have the authority to prosecute violations of A.B. 893.
   10         202. Defendant District interprets, implements, and enforces state laws and
   11   policies as regards the Venue, including A.B. 893.
   12         203. Plaintiffs CRPA, SAF, South Bay, and Individuals Bardack, Diaz,
   13   Dupree, Irick, and Walsh have attended in the past and wish to again attend
   14   Crossroads of the West Gun Show at the Venue so they may exchange ideas,
   15   information, and knowledge, as well discuss political issues and the importance of
   16   protecting and defending the Second Amendment.
   17         204. Plaintiffs CRPA, SAF, South Bay, and Individuals Bardack, Diaz,
   18   Dupree, Irick, and Walsh have a right under the First Amendment to use the Venue
   19   for their expressive activity on the same basis as other members of the public
   20   without regard to the viewpoints they seek to express.
   21         205. Defendants’ enforcement of A.B. 893, which prohibits the sale of
   22   firearms and ammunition at the Venue with the purpose and intention (or at least the
   23   effect) of ending gun show events at the Venue, is an impermissible content-based
   24   restriction of speech. Such enforcement will have a chilling effect on Plaintiffs’ First
   25   Amendment rights prior to January 1, 2021 and will constitute a direct violation of
   26   the First Amendment beginning on January 1, 2021.
   27         206. There is no compelling (or even legitimate) governmental interest to
   28   support the ban on the commercial sales of all firearms and ammunition at the
                                                 43
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2484 Page 47 of 59



    1   Venue, effectively shuttering gun show events at the Venue and destroying a vital
    2   outlet for the expression and exchange of ideas related to promoting and preserving
    3   the “gun culture” in California and elsewhere.
    4         207.    As a direct and proximate result of Defendants’ conduct, Plaintiffs
    5   CRPA, South Bay, SAF and Individuals Bardack, Diaz, Dupree, Irick, and Walsh
    6   have suffered irreparable harm, including the violation of their constitutional right to
    7   freedom of expression, entitling them to declaratory and injunctive relief and
    8   nominal damages.
    9                              NINTH CAUSE OF ACTION
   10                Violation of Right to Free Speech Under U.S. Const., amend. I
   11                                         42 U.S.C. § 1983
   12            (By Plaintiff Crossroads Against Defendants Newsom, Becerra, Summer,
   13                                    Montgomery, and District)
   14         208. Plaintiffs incorporate by reference paragraphs 1 through 207 of this
   15   Complaint as though fully set forth herein in their entirety.
   16         209. The First Amendment provides that “Congress shall make no law . . .
   17   abridging the freedom of speech. . ..”
   18         210. The First Amendment’s Freedom of Speech Clause is incorporated and
   19   made applicable to the states and their political subdivisions by the Fourteenth
   20   Amendment to the United States Constitution and by 42 U.S.C. § 1983.
   21         211. The First Amendment does not tolerate the suppression of speech based
   22   on the viewpoint of the speaker. Public property made available for lease by
   23   community groups to engage in expressive activity must thus be available without
   24   regard to the viewpoint sought to be expressed. Cinevision, 745 F.2d 560. Such
   25   venues cannot be opened to some and closed to others, suppressing protected
   26   expression, absent a compelling government interest. Id. at 571.
   27         212. Event promoters, though they generally promote events for profit, “still
   28   enjoy the protections of the First Amendment.” Id. at 567. For “[t]he role of a
                                                 44
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2485 Page 48 of 59



    1   promoter in ensuring access to the public is at least as critical as the role of a
    2   bookseller or theater owner and . . . is in a far better position than a concert goer or
    3   individual performers to vindicate First Amendment rights and ensure public
    4   access.” Id. at 568. The conduct they engage in is protected expression.
    5         213. The state of California owns the Venue, a fair venue. It is rented to the
    6   public, including community-based organizations and businesses, for its use and
    7   enjoyment, including for concerts, festivals, and industry shows.
    8         214. Defendants Newsom, Becerra, Summers, and Montgomery are the state
    9   and local actors responsible for ensuring that A.B. 893 is adequately enforced and
   10   thus have the authority to prosecute violations of A.B. 893.
   11         215. Defendant District interprets, implements, and enforces state laws and
   12   policies as regards the Venue, including A.B. 893.
   13         216. Plaintiff Crossroads seeks to engage in protected speech at the Venue, a
   14   noted “public assembly facility,” through the promotion and production of events for
   15   lawful expressive activity, including events that bring together like-minded
   16   individuals to engage in pure political and educational speech, as well as
   17   commercial speech of vendor and individual participants to communicate offer and
   18   acceptance for the sale of legal goods and services.
   19         217. Plaintiff Crossroads has a right under the First Amendment to use the
   20   Venue for its expressive activity on the same basis as other members of the public
   21   without regard to the content or viewpoint it seeks to express and promote.
   22         218. Defendants’ enforcement of A.B. 893, which prohibits the sale of
   23   firearms and ammunition at the Venue with the purpose and intention (or at least the
   24   effect) of ending gun show events at the Venue, is an impermissible content-based
   25   restriction of speech. Such enforcement will have a chilling effect on Plaintiffs’ First
   26   Amendment rights prior to January 1, 2021 and will constitute a direct violation of
   27   the First Amendment beginning on January 1, 2021.
   28         219. There is no compelling (or even legitimate) governmental interest to
                                               45
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2486 Page 49 of 59



    1   support the ban on the commercial sales of all firearms and ammunition at the
    2   Venue, effectively shuttering gun show events at the Venue and destroying a vital
    3   outlet for the expression and exchange of ideas related to promoting and preserving
    4   the “gun culture” in California and elsewhere.
    5         220.    As a direct and proximate result of Defendants’ conduct, Plaintiff
    6   Crossroads has suffered and will continue to suffer irreparable harm, including the
    7   violation of its constitutional right to freedom of expression, entitling Plaintiff to
    8   declaratory and injunctive relief and nominal damages.
    9                              TENTH CAUSE OF ACTION
   10             Violation of Right to Free Speech Under U.S. Const., amend. I
   11                                       42 U.S.C. § 1983
   12      (By Plaintiffs Walsh and Ammo Bros. Against Defendants Newsom, Becerra,
   13                            Summer, Montgomery, and District)
   14         221. Plaintiffs incorporate by reference paragraphs 1 through 220 of this
   15   Complaint as though fully set forth herein in their entirety.
   16         222. The First Amendment provides that “Congress shall make no law . . .
   17   abridging the freedom of speech. . ..”
   18         223. The First Amendment’s Freedom of Speech Clause is incorporated and
   19   made applicable to the states and their political subdivisions by the Fourteenth
   20   Amendment to the United States Constitution and by 42 U.S.C. § 1983.
   21         224. The First Amendment does not tolerate the suppression of speech based
   22   on the viewpoint of the speaker. Public property made available for lease by
   23   community groups to engage in expressive activity must thus be available without
   24   regard to the viewpoint sought to be expressed. Cinevision, 745 F.2d 560. Such
   25   venues cannot be opened to some and closed to others, suppressing protected
   26   expression, absent a compelling government interest. Id. at 571.
   27         225. A.B. 893 violates the commercial free speech rights of the Plaintiffs,
   28   both on its face and as applied. This violation is especially egregious given the well-
                                                   46
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2487 Page 50 of 59



    1   established law of this Circuit with regard to the commercial speech rights at gun
    2   shows that are protected by the First Amendment. Nordyke v. Santa Clara Cty., 110
    3   F.3d 707 (9th Cir. 1997).
    4         226. The state of California owns the Venue, a fair venue. It is rented to the
    5   public, including community-based organizations and businesses, for its use and
    6   enjoyment, including for concerts, festivals, and industry shows.
    7         227. Defendants Newsom, Becerra, Summers, and Montgomery are the state
    8   and local actors responsible for ensuring that A.B. 893 is adequately enforced and
    9   thus have the authority to prosecute violations of A.B. 893.
   10         228. Defendant District interprets, implements, and enforces state laws and
   11   policies as regards the Venue, including A.B. 893.
   12         229. Plaintiffs Walsh and Ammo Bros. have attended in the past and wish to
   13   again attend Crossroads gun shows at the Venue to engage in lawful commercial
   14   speech with individual attendees.
   15         230. Plaintiffs Walsh and Ammo Bros. have a right under the First
   16   Amendment to use the Venue for expressive activity on the same basis as other
   17   members of the public without regard to the viewpoints they seek to express and
   18   promote.
   19         231. Defendants’ enforcement of A.B. 893, which prohibits the sale of
   20   firearms and ammunition at the Venue with the purpose and intention (or at least the
   21   effect) of ending gun show events at the Venue, is an impermissible content-based
   22   restriction of speech. Such enforcement will have a chilling effect on Plaintiffs’ First
   23   Amendment rights prior to January 1, 2021 and will constitute a direct violation of
   24   the First Amendment commercial speech rights of the Plaintiffs beginning on
   25   January 1, 2021.
   26         232. There is no substantial governmental interest to support the ban on the
   27   commercial sales of all firearms and ammunition at the Venue, effectively shuttering
   28   gun show events at the Venue and destroying a vital outlet for the expression and
                                                47
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2488 Page 51 of 59



    1   exchange of ideas related to promoting and preserving the “gun culture” in
    2   California and elsewhere.
    3         233. Even if there were a substantial governmental interest in restricting gun
    4   shows and the commercial speech that occurs at such events, banning commercial
    5   speech about firearms and ammunition at the Venue altogether is more extensive
    6   than necessary to serve any such interest.11
    7         234. As a direct and proximate result of Defendants’ conduct, Plaintiffs
    8   Walsh and Ammo Bros. will suffer irreparable harm, including the violation of their
    9   constitutional right to freedom of expression, entitling them to declaratory and
   10   injunctive relief and nominal damages.
   11                           ELEVENTH CAUSE OF ACTION
   12         Prior Restraint on Right to Free Speech Under U.S. Const., amend. I
   13                                      42 U.S.C. § 1983
   14     (By All Plaintiffs Against Defendants Newsom, Becerra, Summer, Montgomery,
   15                                        and District)
   16         235. Plaintiffs incorporate by reference paragraphs 1 through 234 of this
   17   Complaint as though fully set forth herein in their entirety.
   18         236. The First Amendment provides that “Congress shall make no law . . .
   19   abridging the freedom of speech. . ..”
   20         237. The First Amendment’s Freedom of Speech Clause is incorporated and
   21   made applicable to the states and their political subdivisions by the Fourteenth
   22   Amendment to the United States Constitution and by 42 U.S.C. § 1983.
   23         238. The First Amendment affords special protection against policies or
   24   orders that impose a previous or prior restraint on speech. “[P]rior restraints on
   25   speech and publication are the most serious and least tolerable infringement on First
   26
              11
   27            See Nordyke, 110 F.3d 707 (holding that a ban on the sale of firearms on
        county-owned land was overbroad as abridging commercial speech associated with
   28   the sale of lawful products).
                                                48
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2489 Page 52 of 59



    1   Amendment Rights.” Ass’n for L.A. Deputy Sheriffs, 239 Cal. App. 4th at 811 (citing
    2   Neb. Press Ass’n, 427 U.S. at 559. A prior restraint is particularly egregious when it
    3   falls upon the communication of news, commentary, current events, political speech,
    4   and association. N.Y. Times Co., 403 U.S. at 715.
    5         239. Prior restraint also involves the “unbridled discretion doctrine” where a
    6   policy, or lack thereof, allows for a single person or body to act at their sole
    7   discretion, without regard for any constitutional rights possessed by the person upon
    8   which the action is taken, and where there is no remedy for challenging the
    9   discretion of the decision makers. Lakewood, 486 U.S. at 757.
   10         240. The Defendants are the state and local actors responsible for
   11   enforcement of A.B. 893. Enforcement of A.B. 893 is a content-based restriction of
   12   speech and it will have a chilling effect on Plaintiffs’ First Amendment rights, thus
   13   acting as a de facto prior restraint on Plaintiffs’ rights prior to January 1, 2021, and
   14   will constitute a direct prior restraint on their First Amendment rights beginning
   15   January 1, 2021.
   16         241. Under A.B. 893, Defendant District has unfettered discretion to
   17   determine what constitutes a “sale” under the law and is thereby prohibited at the
   18   Venue.
   19         242. Defendants’ policies and practices complained of here impose an
   20   unconstitutional prior restraint because they vest the District with unbridled
   21   discretion to permit or refuse protected expression by members of the public,
   22   including Plaintiffs.
   23         243. Defendants’ policies and practices complained of here give unbridled
   24   discretion to local agricultural district boards and board members to decide what
   25   forms of expression members of the public may engage in on at the Venue and to
   26   ban any other expression at the whim of those boards and board members in
   27   violation of the First Amendment.
   28         244. As a direct and proximate result of Defendants’ conduct, Plaintiffs have
                                               49
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2490 Page 53 of 59



    1   suffered and will continue to suffer irreparable harm, including the violation of their
    2   constitutional right to freedom of expression, entitling them to declaratory and
    3   injunctive relief and nominal damages.
    4                            TWELFTH CAUSE OF ACTION
    5     Violation of Right to Assembly and Association Under U.S. Const., amend. I
    6                                      42 U.S.C. § 1983
    7     (By All Plaintiffs Against Defendants Newsom, Becerra, Summer, Montgomery,
    8                                        and District)
    9         245. Plaintiffs incorporate by reference paragraphs 1 through 24 of this
   10   Complaint as though fully set forth herein in their entirety.
   11         246. The First Amendment protects the rights to association and assembly.
   12   Indeed, “[e]ffective advocacy of both public and private points of view, particularly
   13   controversial ones, is undeniably enhanced by group association.” NAACP, 377 U.S.
   14   at 462.
   15         247. Plaintiffs are attempting to engage in their protected right to free
   16   assembly and association through lawful activities that bring together like-minded
   17   individuals to engage in lawful commerce, expressive activities, including political
   18   and educational speech, and fellowship.
   19         248. Defendants violate Plaintiffs’ right to freedom of assembly by denying
   20   them the right to use the Venue, a “public assembly facility”, to assemble and
   21   engage in political and other types of expression—a right Defendants extend to other
   22   members of the public so long as they are not meeting for the purposes of holding a
   23   gun show event.
   24         249. Defendants have no legitimate and substantial interest in prohibiting the
   25   sale of firearms and ammunition, effectively shuttering gun shows at the Venue, and
   26   by extension the rights of Plaintiffs to associate and assemble at the Venue.
   27         250. Defendants have expressly banned the sale of firearms and ammunition
   28   at the Venue, which is one of the most important draws of gun show events. By
                                                 50
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2491 Page 54 of 59



    1   eliminating the sale of firearms and ammunition, Defendants have effectively
    2   limited the number of vendors at the gun show and the number of individuals in
    3   attendance. Thus, having a chilling effect on the First Amendment.
    4         251. Not only does A.B. 893 eliminate Plaintiffs’ ability to engage in
    5   discussion with event attendees about the sale and purchase of firearms and
    6   ammunition, it does so unnecessarily because of California’s already extensive
    7   regulation of gun show events. For instance, California’s mandatory 10-day waiting
    8   period prevents any attendee from taking possession of firearms on the premises of
    9   the Venue, requiring that they instead go to a different location at least 10 days later
   10   to take possession of any firearm purchased at the gun show. Before a gun show
   11   attendee would take possession of ammunition purchased on the premises, the
   12   attendee would have to rely on a vendor to retrieve the ammunition from stock, pass
   13   a background check conducted electronically by the California Department of
   14   Justice, pay a fee, and wait for the vendor to upload the purchaser’s personal
   15   information and details of the specific ammunition being transferred. What’s more,
   16   no person other than security personnel or law enforcement may possess both a
   17   firearm and ammunition for that firearm at the same time, with the exception of
   18   vendors who are selling both.
   19         252. But even if Defendants had a “legitimate and substantial” interest in
   20   limiting a key aspect of gun show events, and thus barring Plaintiffs from freely
   21   assembling at the Venue, they have imposed an unconstitutional and overly broad
   22   restriction on Plaintiffs’ rights to assembly by prohibiting the sale of firearms and
   23   ammunition at the Venue.
   24                          THIRTEENTH CAUSE OF ACTION
   25      Violation of the Right to Equal Protection Under U.S. Const., amend. XIV
   26                                      42 U.S.C. § 1983
   27     (By All Plaintiffs Against Defendants Newsom, Becerra, Summer, Montgomery,
   28                                         and District)
                                                   51
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2492 Page 55 of 59



    1         253. Plaintiffs incorporate by reference paragraphs 1 through 252 of this
    2   Complaint as if fully set forth herein in their entirety.
    3         254. The Fourteenth Amendment to the United States Constitution,
    4   enforceable under 42 U.S.C. § 1983, provides that no state shall deny to any person
    5   within its jurisdiction the equal protection of the laws.
    6         255. Generally, equal protection is based upon protected classes of person
    7   who are similarly situated; however, individuals who suffer irrational and intentional
    8   discrimination or animus can bring claims of equal protection where the government
    9   is subjecting only the Plaintiffs to differing and unique treatment compared to others
   10   who are similarly situated, Engquist, 553 U.S. 591, even if not based on group
   11   characteristics, Village of Willowbrook, 528 U.S. 562.
   12         256. Disparate treatment under the law, when one is engaged in activities
   13   that are fundamental rights, is actionable under the Equal Protection Clause of the
   14   Fourteenth Amendment. Mosley, 408 U.S. 92; Carey, 447 U.S. 455.
   15         257. Although Plaintiff Crossroads operates a legal and legitimate business
   16   and the Venue is suitable for the purposes of hosting a gun show at its public
   17   facility, as demonstrated by over 30 years of uninfringed use of the Venue, A.B. 893
   18   prevents Plaintiffs from equally participating in the use of the publicly owned venue
   19   by unconstitutionally eliminating Plaintiffs’ ability to freely conduct business
   20   transactions and freely express their beliefs with like-minded people.
   21         258. Defendants’ refusal to permit Plaintiffs equal access to the Venue for its
   22   promotion of gun shows does not further any compelling governmental interest.
   23         259. Defendants’ refusal to allow Plaintiffs equal use of the public facility
   24   while continuing to allow contracts for the use of the facility with other similarly
   25   situated legal and legitimate businesses is a violation of Plaintiffs’ right to equal
   26   protection under the law because it is based on a “bare desire to harm a politically
   27   unpopular group.” Moreno, 413 U.S. at 534.
   28         260. As a direct and proximate result of Defendants’ conduct, Plaintiffs have
                                               52
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2493 Page 56 of 59



    1   suffered irreparable harm, including the violation of their constitutional right to
    2   equal protection under the law, entitling them to declaratory and injunctive relief
    3   and nominal damages.
    4                                   PRAYER FOR RELIEF
    5   WHEREFORE, Plaintiffs pray for:
    6         1.        A declaration that the District’s September 11, 2018 moratorium on gun
    7   show events violates the free speech rights of Plaintiffs CRPA, South Bay, SAF, and
    8   Individual Plaintiffs Bardack, Diaz, Dupree, Irick, and Walsh under the First
    9   Amendment to the United States Constitution;
   10         2.        A declaration that the District’s September 11, 2018 moratorium on gun
   11   show events violates the free speech rights of Plaintiff Crossroads under the First
   12   Amendment to the United States Constitution;
   13         3.        A declaration that the District’s September 11, 2018 moratorium on gun
   14   show events violates the free speech rights of Plaintiffs Walsh and Ammo Bros.
   15   under the First Amendment to the United States Constitution;
   16         4.        A declaration that the District’s September 11, 2018 moratorium on gun
   17   show events violates the free speech rights of all Plaintiffs under the First
   18   Amendment to the United States Constitution because it imposes a prior restraint on
   19   their speech;
   20         5.        A declaration that the District’s September 11, 2018 moratorium on gun
   21   show events violates the rights of assembly and association of all Plaintiffs under
   22   the First Amendment to the United States Constitution;
   23         6.        A declaration that the District’s September 11, 2018 moratorium on gun
   24   show events violates the rights of all Plaintiffs to equal protection under the law per
   25   the Fourteenth Amendment to the United States Constitution;
   26         7.        A declaration that the District’s September 11, 2018 moratorium on gun
   27   show events violates constitutes a conspiracy to violate the civil rights of Plaintiffs
   28   under 42 U.S.C. § 1985.
                                                   53
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2494 Page 57 of 59



    1         8.     A declaration that A.B. 893 violates the free speech rights of Plaintiffs
    2   CRPA, South Bay, SAF, and Individual Plaintiffs Bardack, Diaz, Dupree, Irick, and
    3   Walsh under the First Amendment to the United States Constitution;
    4         9.     A declaration that A.B. 893 violates the free speech rights of Plaintiff
    5   Crossroads under the First Amendment to the United States Constitution;
    6         10.    A declaration that A.B. 893 violates the free speech rights of Plaintiffs
    7   Walsh and Ammo Bros. under the First Amendment to the United States
    8   Constitution;
    9         11.    A declaration that A.B. 893 violates the free speech rights of all
   10   Plaintiffs under the First Amendment to the United States Constitution because it
   11   imposes a prior restraint on their speech;
   12         12.    A declaration that A.B. 893 violates the rights of assembly and
   13   association of all Plaintiffs under the First Amendment to the United States
   14   Constitution;
   15         13.    A declaration that A.B. 893 violates the rights of all Plaintiffs to equal
   16   protection under the law per the Fourteenth Amendment to the United States
   17   Constitution;
   18         14.    An injunction prohibiting Defendant Ross, as Secretary of the
   19   California Department of Food & Agriculture, from allowing the Defendants
   20   District, Shewmaker, and Valdez to decide who may hold events at the Venue, a
   21   public assembly facility, based on the viewpoint of or animus towards the event
   22   promoter, vendors, or participants.
   23         15.    An injunction prohibiting all Defendants or any of their agents, from
   24   discriminating against members of the public in the use of state-owned, District-
   25   managed facilities based on the viewpoint of or animus towards the event promoter,
   26   vendors, or participants.
   27         16.    An injunction compelling Defendants to allow Plaintiff Crossroads to
   28   contract for, promote, and hold its gun shows at the Venue on the 2019 dates
                                                  54
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2495 Page 58 of 59



    1   promised via email from Defendants to Plaintiff Crossroads on or about July 5,
    2   2018;An injunction prohibiting all Defendants or any of their agents from enforcing
    3   A.B. 893;
    4         17.    An order for damages according to proof;
    5         18.    An order for punitive damages against Defendants District,
    6   Shewmaker, and Valdez, for action taken with malice, oppression, and wanton
    7   disregard for the law in engaging in political viewpoint discrimination;
    8         19.    An award of costs and expenses, including attorney’s fees, pursuant to
    9   42 U.S.C. § 1988 or other appropriate state or federal law; and
   10         20.    Any such other relief the Court deems just and equitable.
   11
   12   Dated: March 27, 2020                MICHEL & ASSOCIATES, P.C.

   13                                        s/ C. D. Michel
   14                                        C. D. Michel
                                             Counsel for Plaintiffs B & L Productions, Inc.,
   15                                        Barry Bardack, Ronald J. Diaz, Sr., John
   16                                        Dupree, Christopher Irick, Lawrence Walsh,
                                             Maximum Wholesale, Inc., California Rifle &
   17                                        Pistol Association, Incorporated, South Bay
   18                                        Rod and Gun Club, Inc.

   19   Dated: March 27, 2020                LAW OFFICES OF DON KILMER
   20
                                             s/ Don Kilmer
   21                                        Don Kilmer
   22                                        Counsel for Plaintiff Second Amendment
                                             Foundation
   23
   24
   25
   26
   27
   28
                                                  55
         FIRST SUPPLEMENTAL COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-00134-CAB-AHG Document 40-2 Filed 03/27/20 PageID.2496 Page 59 of 59



  1
                              CERTIFICATE OF SERVICE
  2                     IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF CALIFORNIA
  3
      Case Name: B & L Productions, Inc., et al. v. 22nd District Agricultural
  4   Association, et al.
  5   Case No.: 3:19-cv-00134 CAB (NLS)

  6   IT IS HEREBY CERTIFIED THAT:
  7          I, the undersigned, am a citizen of the United States and am at least eighteen
      years of age. My business address is 180 East Ocean Boulevard, Suite 200, Long
  8   Beach, California 90802.
  9
             I am not a party to the above-entitled action. I have caused service of:
 10
          NOTICE OF LODGING [PROPOSED] FIRST SUPPLEMENTAL
 11      COMPLAINT FOR MONETARY, DECLARATORY & INJUNCTIVE
 12                RELIEF; DEMAND FOR JURY TRIAL

 13   on the following party by electronically filing the foregoing with the Clerk of the
      District Court using its ECF System, which electronically notifies them.
 14
      Xavier Becerra
 15   Attorney General of California
 16   P. Patty Li
      Deputy Attorney General
 17   E-mail: patty.li@doj.ca.gov
      Natasha Saggar Sheth
 18   Deputy Attorney General
 19   E-mail: natasha.sheth@doj.ca.gov
      Chad A. Stegeman
 20   Deputy Attorney General
      E-mail: chad.stegeman@doj.ca.gov
 21   455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 22        Attorneys for Defendants
 23
             I declare under penalty of perjury that the foregoing is true and correct.
 24
      Executed March 27, 2020.
 25
                                                  s/ Laura Palmerin
 26                                               Laura Palmerin
 27
 28
                                 CERTIFICATE OF SERVICE
                                                                                     19cv0134
